EXECUTION VERSION


--------------------------------------------------------------------------------



FIVE-YEAR CREDIT AGREEMENT
Dated as of March 14, 2014
among
THE WALT DISNEY COMPANY,
as Borrower,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A. and
CITIBANK, N.A.,
as Co-Administrative Agents,
JPMORGAN CHASE BANK, N.A.,
as Designated Agent
__________________________________________
J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
BNP PARIBAS SECURITIES CORP. and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers,
BNP PARIBAS and DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents,
and
BANK OF AMERICA, N.A.,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
GOLDMAN SACHS BANK USA,
HSBC BANK USA, NATIONAL ASSOCIATION,
MIZUHO BANK, LTD.,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
THE ROYAL BANK OF SCOTLAND PLC,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,
BANK OF CHINA, LOS ANGELES BRANCH
WELLS FARGO BANK, NA,
ROYAL BANK OF CANADA,
as Co-Documentation Agents



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I
 
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
SECTION 1.01
Certain Defined Terms
1


SECTION 1.02
Computation of Time Periods
18


SECTION 1.03
Accounting Terms
18


 
 
 
ARTICLE II
 
 
 
AMOUNTS AND TERMS OF THE ADVANCES
 
 
 
SECTION 2.01
The Advances
19


SECTION 2.02
Making the Advances
19


SECTION 2.03
Commitment Fee
21


SECTION 2.04
Reduction of the Commitments
21


SECTION 2.05
Repayment of Advances
21


SECTION 2.06
Interest on Advances
22


SECTION 2.07
[Intentionally Omitted.]
22


SECTION 2.08
Interest Rate and Letter of Credit Determination
22


SECTION 2.09
Optional Conversion of Advances
24


SECTION 2.10
Prepayments of Advances
24


SECTION 2.11
Increased Costs
26


SECTION 2.12
Illegality
28


SECTION 2.13
Payments and Computations
28


SECTION 2.14
Taxes
30


SECTION 2.15
Sharing of Payments, etc
35


SECTION 2.16
Mandatory Assignment by a Lender; Mitigation
35


SECTION 2.17
Evidence of Debt
36


SECTION 2.18
Use of Proceeds
37


SECTION 2.19
Increase in the Aggregate Commitments
37


SECTION 2.20
Extension of Termination Date
39


SECTION 2.21
Defaulting Lenders
41


 
 
 
ARTICLE III
 
 
 
Amounts and Terms of Letters of
Credit and Participations Therein
 
 
 
SECTION 3.01
Letters of Credit
44


SECTION 3.02
Issuing the Letters of Credit
46


SECTION 3.03
Reimbursement Obligations
46


SECTION 3.04
Participations Purchased by the Lenders
47


 
 
 
 
 
 


i

--------------------------------------------------------------------------------




SECTION 3.05
Letter of Credit Fees
48


SECTION 3.06
Indemnification; Nature of the Issuing Banks' Duties
48


SECTION 3.07
Uniform Customs and Practice
49


SECTION 3.08
Additional Issuing Banks
49


SECTION 3.09
Dollar Payment Obligation
50


SECTION 3.10
Survival of Provisions; Cash Collateral
50


 
 
 
ARTICLE IV
 
 
 
CONDITIONS OF LENDING
 
 
 
SECTION 4.01
Conditions Precedent to Effectiveness of Section 2.01
51


SECTION 4.02
Conditions Precedent to Each Borrowing/Issuance
52


SECTION 4.03
Determinations Under Section 4.01
52


 
 
 
ARTICLE V
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
SECTION 5.01
Representations and Warranties of the Borrower
53


SECTION 5.02
Additional Representations and Warranties of the Borrower as of Each
 
Increase Date and Each Extension Date
54


 
 
 
ARTICLE VI
 
 
 
COVENANTS OF THE BORROWER
 
 
 
SECTION 6.01
Affirmative Covenants
55


SECTION 6.02
Negative Covenants
57


 
 
 
ARTICLE VII
 
 
 
EVENTS OF DEFAULT
 
 
 
SECTION 7.01
Events of Default
58


 
 
 
ARTICLE VIII
 
 
 
THE DESIGNATED AGENT
 
 
 
SECTION 8.01
Authorization and Action
60


SECTION 8.02
Designated Agent’s Reliance, etc
61


SECTION 8.03
The Designated Agent and its Affiliates
61


SECTION 8.04
Lender Credit Decision
62


SECTION 8.05
Indemnification
62


SECTION 8.06
Successor Designated Agent
63


 
 
 
 
 
 
 
 
 
 
 
 


ii

--------------------------------------------------------------------------------




ARTICLE IX
 
 
 
MISCELLANEOUS
 
 
 
SECTION 8.01
Amendments, etc
63


SECTION 8.02
Notices, etc
64


SECTION 8.03
No Waiver; Remedies
67


SECTION 8.04
Costs and Expenses
67


SECTION 8.05
Right of Set-off
68


SECTION 8.06
Binding Effect
68


SECTION 8.07
Assignments and Participations
68


SECTION 8.08
Indemnification
72


SECTION 8.09
Confidentiality
73


SECTION 8.10
Patriot Act
74


SECTION 8.11
Judgment
74


SECTION 8.12
Consent to Jurisdiction and Service of Process
75


SECTION 8.13
Substitution of Currency
75


SECTION 8.14
Governing Law
76


SECTION 8.15
Execution in Counterparts
76


SECTION 8.16
Severability
76


SECTION 8.17
No Fiduciary Relationship
76


SECTION 8.18
Non-Public Information
76


 
 
 
SCHEDULE
 
 
 
Schedule 1.01 – List of Applicable Lending Offices
Schedule 2.01 – Commitments
Schedule 3.01 – Existing Letters of Credit; Issuing Commitments
 
 
 
EXHIBITS
 
Exhibit A-1 – Form of Notice of Borrowing
Exhibit A-2 – Form of Notice of Letter of Credit Request
Exhibit B – Form of Assignment and Acceptance
Exhibit C – Form of Opinion of Borrower’s Counsel




iii

--------------------------------------------------------------------------------




FIVE-YEAR CREDIT AGREEMENT dated as of March 14, 2014, among THE WALT DISNEY
COMPANY, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders party hereto and JPMORGAN CHASE
BANK, N.A., as designated agent (together with any successor designated agent
appointed pursuant to Article VIII, the “Designated Agent”) for the Lenders
hereunder.
IN CONSIDERATION of the agreements herein contained, the parties hereto agree as
follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01 Certain Defined Terms.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“ABC” means ABC, Inc., a New York corporation and a Subsidiary of the Borrower,
or any successor thereto.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
“Agreement” means this Five-Year Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 9.01.
“Anniversary Date” means March 14, 2015, and March 14 in each succeeding
calendar year occurring during the term of this Agreement.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other similar laws, rules, and
regulations of any jurisdiction applicable to the Borrower and its Subsidiaries
concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurocurrency Lending Office, in the case of a Eurocurrency Rate Advance.




--------------------------------------------------------------------------------




“Applicable Margin” means, as of any date, with respect to (a) any Eurocurrency
Rate Advance, a rate per annum equal to the Credit Default Swap Spread
(determined as of the applicable CDS Determination Date) and (b) any Base Rate
Advance, a rate per annum equal to the Credit Default Swap Spread (determined as
of the applicable CDS Determination Date) less 1.00% per annum. Notwithstanding
the foregoing, (i) the Applicable Margin for Eurocurrency Rate Advances in
effect at any time shall not be less than the Minimum Applicable Margin and
shall not exceed the Maximum Applicable Margin applicable to Eurocurrency Rate
Advances, and (ii) the Applicable Margin for Base Rate Advances in effect at any
time shall not be less than the Minimum Applicable Margin and shall not exceed
the Maximum Applicable Margin applicable to Base Rate Advances.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Designated Agent and the
Borrower, in substantially the form of Exhibit B hereto.
“Assuming Lender” has the meaning specified in Section 2.19(d).
“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).
“Auto-Renewal Letter of Credit” has the meaning specified in Section 3.01(d).
“Base Rate” means, for each day in any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times for such day during such period be equal to the highest of:
(a)
the Prime Rate in effect for such day;

(b)
the Federal Funds Rate in effect for such day plus 1/2 of 1.00%; and

(c)
the Eurocurrency Rate for a one-month Interest Period commencing on such date
plus 1.00%.

Notwithstanding the foregoing, the Base Rate shall in no event be less than
zero.
“Base Rate Advance” means an Advance denominated in Dollars which bears interest
as provided in Section 2.06(a)(i).
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.
“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York, (b)
if the applicable Business Day relates to Eurocurrency Rate Advances, on which
dealings are carried on in the London interbank market and (c) if the applicable
Business

2

--------------------------------------------------------------------------------




Day relates to Eurocurrency Rate Advances denominated in Euro, on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET)
payment system is open for the settlement of payments in Euro.
“CDS Determination Date” means (a)  as to any Eurocurrency Rate Advance, the
second Business Day prior to the Business Day such Eurocurrency Rate Advance is
borrowed and, if applicable, the last Business Day prior to the continuation of
such Eurocurrency Rate Advance; provided that, in the case of any Eurocurrency
Rate Advance having an Interest Period of greater than three months, the last
Business Day prior to each three-month period succeeding such initial
three-month period shall also be a CDS Determination Date with respect to any
such Eurocurrency Rate Advance, with the applicable Credit Default Swap Spread,
as so determined, to be in effect as to such Eurocurrency Rate Advance for each
day commencing with the first day of the applicable three-month period until
subsequently re-determined in accordance with the foregoing, (b)  as to Base
Rate Advances, each Initial Base Rate Advance Date and thereafter the first
Business Day of each succeeding calendar quarter so long as Base Rate Advances
are outstanding and (c)  as to any Letter of Credit, the Effective Date and
thereafter the first Business Day of each succeeding calendar quarter.
“Co-Administrative Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Commitment” has the meaning specified in Section 2.01.
“Commitment Date” has the meaning specified in Section 2.19(b).
“Commitment Fee Percentage” means, as of any date, the applicable rate per annum
under the caption “Commitment Fee Percentage” as determined by reference to the
Public Debt Rating in effect on such date as set forth below:
Ratings Level
Public Debt Rating
S&P/Moody’s
Commitment Fee Percentage
Level 1
At least A+ by S&P/A1 by Moody’s
0.060
%
Level 2
A by S&P/A2 by Moody’s
0.070
%
Level 3
A- by S&P/A3 by Moody’s
0.090
%
Level 4
Lower than A- by S&P/A3 by Moody’s or unrated
0.125
%



“Commitment Increase” has the meaning specified in Section 2.19(a).
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and lawful currency of
the European Economic and Monetary Union.

3

--------------------------------------------------------------------------------




“Consolidated EBITDA” means, for any period, (a) net income or net loss, as the
case may be, of the Borrower and its Subsidiaries on a consolidated basis for
such period, as determined in accordance with GAAP for such period, plus (b) the
sum of all amounts which, in the determination of such consolidated net income
or net loss, as the case may be, for such period, have been deducted for
(i) Consolidated Interest Expense, (ii) consolidated income tax expense,
(iii) consolidated depreciation expense, (iv) consolidated amortization expense
and (v) any non-cash goodwill impairment charges, in each case determined in
accordance with GAAP for such period.
“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its Subsidiaries with respect to all outstanding
Debt of the Borrower and its Subsidiaries during such period, all as determined
on a consolidated basis for such period and in accordance with GAAP for such
period.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08 or 2.09.
“Credit Default Swap Spread” means, at any CDS Determination Date, the credit
default swap spread applicable to senior, unsecured, non-credit enhanced
long-term public debt issued by the Borrower interpolated to the scheduled
Termination Date (or any later date to which the scheduled Termination Date
applicable to any Lenders shall have been extended in accordance with
Section 2.20), determined as of the close of business on the Business Day
immediately preceding such CDS Determination Date, as reported and interpolated
by Markit Group Limited or any successor thereto; provided that if such period
is less than one year, the Credit Default Swap Spread shall be based on the
credit default swap spread shown for a period of one year. If on the Business
Day immediately preceding any CDS Determination Date the Credit Default Swap
Spread is unavailable, the Borrower and the Lenders shall negotiate in good
faith (for a period of up to thirty days after such CDS Determination Date (such
thirty-day period, the “Negotiation Period”)) to agree on an alternative method
for establishing the Applicable Margin for Eurocurrency Rate Advances and Base
Rate Advances. The Applicable Margin for Eurocurrency Rate Advances and Base
Rate Advances for any day which falls during the Negotiation Period shall be
based upon the Credit Default Swap Spread most recently available prior to the
Negotiation Period. If no such alternative method is agreed upon during the
Negotiation Period, the Applicable Margin for Eurocurrency Rate Advances and
Base Rate Advances for any day subsequent to the end of the Negotiation Period
shall be a rate per annum equal to 75% of the Maximum Applicable Margin for
Eurocurrency Rate Advances or Base Rate Advances, as the case may be.
“Debt” means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases and (e)
obligations under direct or indirect guarantees in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or

4

--------------------------------------------------------------------------------




otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above.
“Declining Lender” has the meaning specified in Section 2.20(b).
“Defaulting Lender” means any Lender, as reasonably determined by the Designated
Agent, that has (a) failed to (i) fund any portion of its Advances or (ii) fund
any portion of its participations in Letters of Credit, in either case within
three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Designated Agent or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after written request by the Designated Agent (based upon the
reasonable belief that such Lender may not fulfill its funding obligation), to
confirm in writing that it will comply with the terms of this Agreement relating
to its funding obligations under this Agreement, unless subject to a good faith
dispute, provided that any such Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Designated Agent,
(d) otherwise failed to pay over to the Designated Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless subject to a good faith dispute, or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, provided that
for purposes of this clause (e), a Lender shall not qualify as a Defaulting
Lender solely as a result of (i) the acquisition or maintenance of an ownership
interest in such Lender or its parent company, or of the exercise of control
over such Lender or any Person controlling such Lender, by any governmental
authority or instrumentality thereof, unless such ownership interest results in
or provides such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permits such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Lender.
“Defaulting Lender Notice” has the meaning specified in Section 2.21(a).
“Designated Agent” has the meaning specified in the preamble to this Agreement.
The Designated Agent has determined pursuant to Section 8.01(c), until it shall
notify the Borrower and the Lenders to the contrary, to perform its duties in
respect of Advances denominated in Committed Currencies through its Affiliate
JPMorgan Europe Limited.
“Designated Agent’s Account” means (a) in the case of Advances denominated in
Dollars, account number 9008113381H1162 maintained by the

5

--------------------------------------------------------------------------------




Designated Agent at its office at 270 Park Avenue, New York, New York, and
(b) in the case of Advances denominated in any Committed Currency, such other
account of the Designated Agent as the Designated Agent shall notify in writing
to the Borrower and the Lenders from time to time.
“Disney” means Disney Enterprises, Inc., a Delaware corporation and a Subsidiary
of the Borrower, or any successor thereto.
“Dollars” and the “$” sign each means lawful currency of the United States.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Designated Agent for such purpose.
“Effective Date” has the meaning specified in Section 4.01.
“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or (b) any
bank or other financial institution, or any other Person, which has been
approved in writing by the Borrower, the Designated Agent and each Issuing Bank
as an Eligible Assignee for purposes of this Agreement; provided that none of
the Borrower’s approval, the Designated Agent’s approval or any Issuing Bank’s
approval shall be unreasonably withheld; and provided further that the Borrower
may withhold its approval if the Borrower reasonably believes that an assignment
to such Eligible Assignee pursuant to Section 9.07 would result in the
incurrence of increased costs payable by the Borrower pursuant to Section 2.11
or 2.14.
“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, claim, lien, notice or proceeding relating to any Environmental
Law or any Environmental Permit.
“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, relating to the environment, health, safety or any Hazardous Material.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the rate at
which Dollars may be exchanged for such Committed Currency, as set forth at
approximately 11:00 A.M. (London time) on such date on the applicable Reuters
World Currency Page; provided, however, that if such rate does not appear on any
Reuters

6

--------------------------------------------------------------------------------




World Currency Page, the Equivalent in Dollars of any Committed Currency shall
be determined by using the quoted spot rate at which the principal office of the
Designated Agent or one of its Affiliates, in London, offers to exchange Dollars
for such Committed Currency in London at or about 11:00 A.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement; and the “Equivalent” in any
Committed Currency of Dollars on any date means the equivalent in such Committed
Currency of Dollars determined by using the rate at which such Committed
Currency may be exchanged for Dollars, as set forth at approximately 11:00 A.M.
(London time) on such date on the applicable Reuters World Currency Page;
provided, however, that if such rate does not appear on any Reuters World
Currency Page, the Equivalent in any Committed Currency of Dollars shall be
determined by using the quoted spot rate at which the principal office of the
Designated Agent or one of its Affiliates, in London, offers to exchange such
Committed Currency for Dollars in London at or about 11:00 A.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended.
“ERISA Event” means: (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation, or (ii) the provisions of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
applicable with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in
subsection (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA could
reasonably be expected to occur with respect to such Plan within the following
30 days; (b) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (c) the cessation of operations by the Borrower or
any ERISA Affiliate at a facility in the circumstances described in
Section 4062(e) of ERISA; (d) the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (e) the failure
by the Borrower or any ERISA Affiliate to make a payment to a Plan described in
Section 302(f)(1)(A) of ERISA; (f) the adoption of an amendment to a Plan
requiring the provision of security to such Plan, pursuant to Section 307 of
ERISA; or (g) the institution by the Pension Benefit Guaranty Corporation of
proceedings to terminate a Plan, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition

7

--------------------------------------------------------------------------------




which is reasonably likely to constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, a Plan.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to (a) the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in the applicable
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently page LIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service or such other source that publishes such rate as shall be
selected by the Administrative Agent with the consent of the Borrower, not to be
unreasonably withheld), at approximately 11:00 A.M. (London time) two Business
Days prior to the commencement of such Interest Period (or, in the case of a
Eurocurrency Rate Advance denominated in Sterling, on the first day of such
Interest Period) (the “Screen Rate”) divided by (b) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period
(provided that, if for any reason such rate is not available, the term
“Eurocurrency Rate” shall mean, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, (i) an interest rate per
annum equal to the average (rounded upward to the nearest whole multiple of 1/16
of 1.00% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in Dollars or the applicable Committed Currency, as the
case may be, are offered by the principal office of each of the Reference Banks
in London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period
(or, in the case of a Eurocurrency Rate Advance denominated in Sterling, on the
first day of such Interest Period) for a period equal to such Interest Period
and in an amount substantially equal to such Reference Bank’s Eurocurrency Rate
Advance comprising part of such Borrowing divided by (ii) a percentage equal to
100% minus the Eurocurrency Rate Reserve Percentage for such Interest Period).
In the event that the Eurocurrency Rate is to be determined by the Reference
Banks, the Eurocurrency Rate for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing shall be determined by the
Designated Agent on the basis of applicable rates furnished to and received by
the Designated Agent from the Reference Banks two Business Days before the first
day of such Interest Period (or, in the case of a Eurocurrency Rate Advance

8

--------------------------------------------------------------------------------




denominated in Sterling, on the first day of such Interest Period), subject,
however, to the provisions of Section 2.08. If, as to any currency, no Screen
Rate shall be available for a particular Interest Period but Screen Rates shall
be available for maturities both longer and shorter than such Interest Period,
then the Screen Rate for such Interest Period shall be the Interpolated Screen
Rate. For the avoidance of doubt, nothing in this Agreement shall obligate any
Reference Bank to provide the information referred to in clause (i) hereof.
Notwithstanding the foregoing, the Eurocurrency Rate shall in no event be less
than zero.
“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.06(a)(ii).
“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor thereto) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.
“Euro Disney Entity” means any Subsidiary of the Borrower and any other Person
whose equity securities or interests are owned, directly or indirectly, in whole
or in part, by the Borrower or any of its Subsidiaries, the primary business of
which is the direct or indirect ownership, management, operation, design,
construction and/or financing of the recreational, commercial and residential
facilities and complex, or any part thereof or any addition thereto, commonly
known as “Euro Disney”, “Euro Disneyland” or “Disneyland Resort Paris”, located
in Marne-la-Vallée, France, which Subsidiaries and other Persons include,
without limitation, as of the date hereof, Euro Disney Investments, Inc., EDL
S.N.C. Corporation, Euro Disney Associes SCA, Euro Disneyland SNC, Euro Disney
SCA, Euro Disneyland Participations S.A., Euro Disney S.A.S., EDL Holding
Company, EDL Participations S.A., Centre de Congres Newport S.A.S., Euro
Disneyland Imagineering S.à.r.l., Societe de Gerance d’Euro Disneyland S.A., EDL
Corporation S.A.S., Euro Disney Investments S.A.S., Euro Disney Commandité
S.A.S. and EDL Hotels S.C.A.
“Events of Default” has the meaning specified in Section 7.01.
“Excluded Entity” means each of the Euro Disney Entities, the Hong Kong
Disneyland Entities, the Shanghai Project Entities and the Specified Project
Entities.
“Excluded Taxes” has the meaning specified in Section 2.14(a).

9

--------------------------------------------------------------------------------




“Existing Credit Agreement” means the Four-Year Credit Agreement dated as of
February 22, 2011, among the Borrower, the banks, financial institutions and
other institutional lenders party thereto and JPMorgan Chase Bank, N.A., as
designated agent for the lenders thereunder, as such agreement may have been
amended, supplemented or otherwise modified from time to time.
“Existing Letters of Credit” means the outstanding letters of credit originally
issued or deemed issued under the Existing Credit Agreement that are identified
on Schedule 3.01 hereto.
“Extending Lender” has the meaning specified in Section 2.20(b).
“Extension Date” has the meaning specified in Section 2.20(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Designated Agent from three Federal funds brokers
of recognized standing selected by the Designated Agent.
“GAAP” means generally accepted accounting principles in the United States.
“Hazardous Material” means (a) any petroleum or petroleum product, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation or radon gas, (b) any substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “contaminants” or “pollutants”, or
words of similar import, under any applicable Environmental Law or (c) any other
substance exposure to which is regulated by any governmental or regulatory
authority.
“Hong Kong Disneyland Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex, or any part thereof or any addition thereto, commonly
known as “Hong Kong Disney”, “Hong Kong Disneyland” or “Disneyland Resort Hong
Kong”, located at Penny’s Bay on Lantau Island, Hong Kong, which Subsidiaries
and other Persons include, without

10

--------------------------------------------------------------------------------




limitation, as of the date hereof, Hongkong International Theme Parks Limited,
Hong Kong Disneyland Management Limited and Walt Disney Holdings (Hong Kong)
Limited.
“Increase Date” has the meaning specified in Section 2.19(a).
“Increasing Lender” has the meaning specified in Section 2.19(b).
“Indemnified Matters” has the meaning specified in Section 9.08.
“Indemnified Party” has the meaning specified in Section 9.08.
“Initial Base Rate Advance Date” means any date on which a Base Rate Advance is
made and immediately prior to which no Base Rate Advances were outstanding.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or on the date of the Conversion of any Base Rate Advance into a
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six or, if generally available to all of the Lenders, twelve months
as the Borrower may select, upon notice received by the Designated Agent not
later than (x) 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period for each Eurocurrency Rate Advance
denominated in any Committed Currency or (y) 1:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period for each
Eurocurrency Rate Advance denominated in Dollars; provided, however, that:
(i)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(ii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;
(iii)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and

11

--------------------------------------------------------------------------------




(iv)    the Borrower may not select for any Advance any Interest Period which
ends after the scheduled Termination Date then in effect.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Advance
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period.
“IRS” means the U.S. Internal Revenue Service.
“Issue” means, with respect to any Letter of Credit, either to issue, or to
increase the amount of, such Letter of Credit, and the term “Issued” or
“Issuance” shall have corresponding meanings. For the avoidance of doubt, the
renewal of an Auto-Renewal Letter of Credit shall not be deemed to be an
Issuance.
“Issuing Bank” means any of JPMorgan Chase Bank, N.A., BNP Paribas and any other
Lender which agrees to become, and is designated as, an Issuing Bank under
Section 3.08(a), or any Affiliate of any of the foregoing as agreed to from time
to time by the Borrower and such Issuing Bank, that may from time to time Issue
Letters of Credit for the account of the Borrower and on behalf of Borrower
and/or one or more of its subsidiaries.
“Issuing Commitment” means, as to any Issuing Bank, the amount set forth
opposite such Issuing Bank’s name on Schedule 3.01 hereto, as it may change
pursuant to Section 3.08(b).
“LC Collateral Account” means a deposit account to be designated by the
Designated Agent from time to time, which deposit account shall be in the name
of the Borrower and shall bear interest for the benefit of the Borrower at a
rate equal to the rate generally offered by the Designated Agent for deposits
equal to the amount deposited by the Borrower in such deposit account for a term
equal to that applicable to such deposit account (such term to be mutually
agreed between the Borrower and the Designated Agent).
“LC Commitment Percentage” means, with respect to each Lender, the percentage
which the then existing Commitment of such Lender is of the Commitments of all
Lenders; provided, however, that when used with respect to Letters of Credit
which expire after the Termination Date has occurred, the LC Commitment
Percentage of each Lender shall be the percentage, immediately prior to the
Termination Date, that such Lender’s Commitment is of the Commitments of all
Lenders.
“Lenders” means, collectively, the Persons listed on Schedule 2.01, to the
extent applicable, each Assuming Lender that shall become a party hereto
pursuant to Section 2.19 or 2.20 and each Eligible Assignee that shall become a
party hereto pursuant to Section 9.07.

12

--------------------------------------------------------------------------------




“Letter of Credit” means a letter of credit issued for the account of the
Borrower and on behalf of Borrower and/or one or more of its subsidiaries, as
provided in Article III.
“Letter of Credit Exposure” means, as to any Lender at any time, such Lender’s
LC Commitment Percentage of the Letter of Credit Liability at such time.
“Letter of Credit Liability” means, as of any date of determination, all then
existing liabilities of the Borrower to the Issuing Banks in respect of the
Letters of Credit, whether such liability is contingent or fixed, and shall, in
each case, consist of the sum of (i) the aggregate maximum amount (the
determination of such maximum amount to assume compliance with all conditions
for drawing) then available to be drawn under such Letters of Credit (including
without limitation, amounts available under such Letters of Credit for which a
draft has been presented but not yet honored) and (ii) the aggregate amount
which has then been paid by and not been reimbursed to the Issuing Banks under
such Letters of Credit. For the purposes of determining the Letter of Credit
Liability, the face amount of Letters of Credit outstanding in any Committed
Currency shall be expressed as the Equivalent in Dollars of such Committed
Currency.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement which has the same effect as
a lien or security interest.
“Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time. For the purposes of this definition, the aggregate principal amount of
Letter of Credit Liability owing to each Issuing Bank shall be considered
Advances to be owed to the Lenders ratably in accordance with their respective
Commitments.
“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower that, either individually or together with its Subsidiaries, taken as a
whole, has total assets exceeding $250,000,000 on such date.
“Maximum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:
Ratings
Level
Public Debt Rating
S&P/Moody’s
Maximum Applicable Margin for Eurocurrency Rate Advances
Maximum Applicable Margin for Base Rate Advances
Level 1
At least A+ by S&P/A1 by Moody’s
0.875%
0.000%




13

--------------------------------------------------------------------------------






Level 2
A by S&P/A2 by Moody’s
1.000%
0.000%
Level 3
A- by S&P/A3 by Moody’s
1.250%
0.250%
Level 4
Lower than A- by S&P/A3 by Moody’s or unrated
1.500%
0.500%



“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower on or immediately
prior to such date.
“Minimum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:
Ratings
Level
Public Debt Rating
S&P/Moody’s
Maximum Applicable Margin for Eurocurrency Rate Advances
Maximum Applicable Margin for Base Rate Advances
Level 1
At least A+ by S&P/A1 by Moody’s
0.200%
0.000%
Level 2
A by S&P/A2 by Moody’s
0.250%
0.000%
Level 3
A- by S&P/A3 by Moody’s
0.375%
0.000%
Level 4
Lower than A- by S&P/A3 by Moody’s or unrated
0.500%
0.000%



“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single‑employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (ii) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Negotiation Period” has the meaning specified in the definition of “Credit
Default Swap Spread”.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Note” has the meaning specified in Section 2.17(a).

14

--------------------------------------------------------------------------------




“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Notice of Letter of Credit Request” has the meaning set forth in Section 3.02.
“Other Taxes” has the meaning specified in Section 2.14(b).
“Participant Register” has the meaning specified in Section 9.07(e).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 and all other laws and regulations relating to money-laundering and
terrorist activities.
“Payment Office” means, for any Committed Currency, such office of the
Designated Agent as shall be from time to time selected by the Designated Agent
and notified by the Designated Agent to the Borrower and the Lenders.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Prime Rate” means the rate of interest publicly announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Public Debt Rating” means, as of any date of determination, the higher rating
that has been most recently announced by either S&P or Moody’s, as the case may
be, for any class of senior, unsecured, non-credit enhanced long-term public
debt issued by the Borrower. For purposes of the foregoing, (a) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage will be set in accordance with Level 4 under the definition of
“Maximum Applicable Margin”, “Minimum Applicable Margin” or “Commitment Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Maximum Applicable Margin, the
Minimum Applicable Margin and the Commitment Fee Percentage shall be based upon
the higher rating; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then‑equivalent rating by S&P or Moody’s, as the case may
be.

15

--------------------------------------------------------------------------------




“Reference Banks” means each of BNP Paribas, Citibank, N.A., Deutsche Bank AG
New York Branch and JPMorgan Chase Bank, N.A., or, in the event that fewer than
two of such banks remain Lenders hereunder at any time, any other commercial
bank designated by the Borrower (with the consent of such bank) and approved by
the Majority Lenders as constituting a “Reference Bank” hereunder, in each case,
acting in its capacity as a “Reference Bank” hereunder.
“Register” has the meaning specified in Section 9.07(c).
“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the treasurer or any assistant treasurer of the
Borrower.
“S&P” means Standard & Poor’s Ratings Services, a subsidiary of McGraw Hill
Financial, Inc., and any successor to its rating agency business.
“Sanctions Laws” means trade or financial sanctions imposed, administered or
enforced by the Office of Foreign Assets Control (“OFAC”) of the U.S. Department
of the Treasury or similar trade or financial sanctions imposed, administered or
enforced by (a) the U.S. Department of State pursuant to the International
Emergency Economic Powers Act, Trading with the Enemy Act, United Nations
Participation Act, Foreign Narcotics Kingpin Designation Act, Comprehensive Iran
Sanctions, Accountability, and Divestment Act, Iran Threat Reduction and Syria
Human Rights Act and related executive orders and regulations, (b) Her Majesty’s
Treasury of the United Kingdom, (c) the European Union, or (d) United Nations
Security Council.
“Sanctioned Person” means any Person currently named on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any entity that is 50% or more owned
by such Person; the Sanctioned Entities List maintained by the U.S. Department
of State; the Consolidated list of persons, groups and entities subject to
European Union financial sanctions maintained by the European Union External
Action Committee; the Consolidated List of Financial Sanctions Targets
maintained by Her Majesty’s Treasury of the United Kingdom; the Compendium of
United Nations Security Council Sanctions Lists.
“SEC” has the meaning specified in Section 6.01(e)(i).
“Shanghai Project Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex or any part thereof or any addition thereto, to be known
as “Shanghai Disney”, “Shanghai Disneyland” or “Disneyland Resort Shanghai” or
by any similar name, to be located in the Pudong New Area, Shanghai, People’s
Republic of China, which Subsidiaries and other Persons include, without
limitation, as of the date hereof, Shanghai International Theme Park Company
Limited, Shanghai International Theme Park Associated Facilities

16

--------------------------------------------------------------------------------




Company Limited, Shanghai International Theme Park and Resort Management Company
Limited and WD Holdings (Shanghai), LLC.
“Single Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or an ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Specified Project Entity” means:
(a)    DVD Financing, Inc.;
(a)    each Affiliate of the Borrower organized after February 25, 2004 (the
“Organization Date”) (or whose business commenced after the Organization Date)
and any other Person organized after the Organization Date (or whose business
commenced after the Organization Date) whose equity securities or interests are
owned, directly or indirectly, in whole or in part, by the Borrower or any of
its Subsidiaries, in each case, if:
(v)    such Affiliate or other Person has incurred Debt for the purpose of
financing all or a part of the costs of the acquisition, construction,
development or operation of a particular project (“Project Debt”);
(vi)    except for customary guarantees, keep-well agreements and similar credit
and equity support arrangements in respect of Project Debt incurred by such
Affiliate or other Person from the Borrower or any of its Subsidiaries not in
excess of $150,000,000 or from third parties, the source of repayment of such
Project Debt is limited to the assets and revenues of such particular project
(or, if such particular project comprises all or substantially all of the assets
of such Affiliate or other Person, the assets and revenues of such Affiliate or
other Person); and
(vii)    the property over which Liens are granted to secure such Project Debt,
if any, consists solely of the assets and revenues of such particular project or
the equity securities or interests of such Affiliate or other Person or a
Subsidiary of the Borrower referred to in clause (c) below; and
(b)    each Affiliate of the Borrower organized after the Organization Date (or
whose business commenced after the Organization Date) whose equity securities or
interests are owned, directly or indirectly, in whole or in part, by the
Borrower or any of its Subsidiaries, the primary business of which is the direct
or indirect ownership, management or operation of, or provision of services to,
any Affiliate or other Person referred to in clause (b) above.
“Subsidiary” means with respect to any Person, any (a) corporation (or foreign
equivalent) other than an Excluded Entity or (b) general partnership, limited

17

--------------------------------------------------------------------------------




partnership or limited liability company (or foreign equivalent) other than an
Excluded Entity (each, a “Non-Corporate Entity”), in either case, of which more
than 50% of the outstanding capital stock (or comparable interest) having
ordinary voting power (irrespective of whether at the time capital stock (or
comparable interest) of any other class or classes of such corporation or
Non-Corporate Entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly (through one or more
Subsidiaries) owned by such Person. In the case of a Non-Corporate Entity, a
Person shall be deemed to have more than 50% of interests having ordinary voting
power only if such Person’s vote in respect of such interests comprises more
than 50% of the total voting power of all such interests in such Non-Corporate
Entity. For purposes of this definition, any managerial powers or rights
comparable to managerial powers afforded to a Person solely by reason of such
Person’s ownership of general partner or comparable interests (or foreign
equivalent) shall not be deemed to be “interests having ordinary voting power”.
“Taxes” has the meaning specified in Section 2.14(a).
“Termination Date” means the earlier of (a) March 14, 2019, subject to the
extension thereof pursuant to Section 2.20, and (b) the date of termination in
whole of the aggregate Commitments pursuant to Section 2.04 or 7.01; provided,
however, that the Termination Date of any Lender that is a Declining Lender in
connection with any requested extension pursuant to Section 2.20 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.
“2012 Credit Agreement” means the Five-Year Credit Agreement dated as of June 8,
2012, among the Borrower, the banks, financial institutions and other
institutional lenders party thereto and JPMorgan Chase Bank, N.A., as designated
agent for the lenders thereunder, as such agreement may be amended, supplemented
or otherwise modified hereafter from time to time.
“Type” has the meaning specified in the definition of “Advance”.
“United States” and “U.S.” each means the United States of America.
SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.
SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP as in effect from time to
time; provided, however, that if any changes in accounting principles from those
used in the preparation of the financial statements referred to in
Section 5.01(c) dated September 28, 2013, hereafter occur by reason of the
promulgation of rules, regulations, pronouncements, opinions or other
requirements of the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants (or successors thereto or agencies
with similar functions) and result in a change in the method of calculation of

18

--------------------------------------------------------------------------------




any financial covenant or term related thereto contained in this Agreement, then
upon the request of either the Borrower or the Designated Agent (acting at the
instruction of the Majority Lenders), the Borrower and the Designated Agent
shall enter into negotiations to amend such financial covenant or other relevant
terms of this Agreement to eliminate the effect of any such change; provided
further, however, that upon such request and until such amendment becomes
effective, such financial covenant or other relevant terms shall be performed,
observed and determined in accordance with GAAP as in effect immediately prior
to such change.
ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01 The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount (based in respect of any Advances
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Borrowing) not to exceed at any
time outstanding the Dollar amount set forth opposite such Lender’s name on
Schedule 2.01 or, if such Lender has become a Lender hereunder pursuant to an
Assumption Agreement, the Dollar amount set forth for such Lender in such
Assumption Agreement or, if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Designated Agent pursuant to Section 9.07(c), as such amount
may be reduced pursuant to Section 2.04 or increased pursuant to Section 2.19
(such Lender’s “Commitment”) in any case and at any time less the amount of such
Lender’s Letter of Credit Exposure; provided that the Lenders shall not be
obligated to, and shall not, make any Advances as part of a Borrowing if after
giving effect to such Borrowing the sum of the then-outstanding aggregate amount
of all Borrowings and the then outstanding aggregate amount of all Letter of
Credit Liability shall exceed the aggregate amount of the Commitments then in
effect. Each Borrowing shall be in an aggregate amount of $5,000,000,
£5,000,000, €5,000,000 or ¥500,000,000, as applicable, or an integral multiple
of $1,000,000, £1,000,000, €1,000,000 or ¥100,000,000, as applicable, in excess
thereof, except that any Borrowing may be in an amount equal to the remaining
unused amount of the Commitments or the Equivalent thereof in a Committed
Currency; provided that, in the case of any Borrowing made for the purpose of
reimbursing a drawing under any Letter of Credit, (A) the aggregate amount of
such Borrowing shall be not less than $1,000,000 and (B) if the aggregate amount
of such Borrowing is less than $5,000,000, such Borrowing shall consist solely
of Base Rate Advances. Except as set forth in clause (B) of the preceding
sentence, each Borrowing shall consist of Advances of the same Type made on the
same day by the Lenders ratably according to their respective Commitments.
Within the limits of each Lender’s Commitment, the Borrower from time to time
may borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.
SECTION 2.02 Making the Advances. (a)  Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the same

19

--------------------------------------------------------------------------------




Business Day as the date of a proposed Borrowing comprised of Base Rate
Advances, (y) 11:00 A.M. (London time) on the third Business Day prior to the
date of a proposed Borrowing comprised of Eurocurrency Rate Advances denominated
in any Committed Currency or (z) 1:00 P.M. (New York City time) on the third
Business Day prior to the date of a proposed Borrowing comprised of Eurocurrency
Rate Advances denominated in Dollars, by the Borrower to the Designated Agent,
which shall give to each Lender prompt notice thereof by telecopier. Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telecopier, or by
telephone confirmed immediately by telecopier, in substantially the form of
Exhibit A-1 hereto, specifying therein the requested (i) date of such Borrowing
(which shall be a Business Day), (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing and (iv) in the case of a
Borrowing comprised of Eurocurrency Rate Advances, initial Interest Period and
currency for each such Advance. Each Lender shall, before (A) 1:00 P.M. (New
York City time) on the date of such Borrowing consisting of Advances denominated
in Dollars or (B) 1:00 P.M. (London time) on the date of such Borrowing
consisting of Advances denominated in any Committed Currency, make available for
the account of its Applicable Lending Office to the Designated Agent at the
Designated Agent’s Account, in same day funds, such Lender’s ratable portion of
such Borrowing. After the Designated Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article IV, the Designated
Agent will make such funds available to the Borrower at the office where the
Designated Agent’s Account is maintained (or to an account of the Borrower in
the relevant jurisdiction and designated by the Borrower in the applicable
Notice of Borrowing, in the case of Advances denominated in a Committed
Currency).
(b)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies as to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article IV, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender to fund the Eurocurrency Rate Advance to be made by such Lender as
part of such Borrowing when such Eurocurrency Rate Advance, as a result of such
failure, is not made on such date.
(c)    Unless the Designated Agent shall have received notice from a Lender on
or prior to the date of any Borrowing that such Lender will not make available
to the Designated Agent such Lender’s ratable portion of such Borrowing, the
Designated Agent may, but shall not be required to, assume that such Lender has
made such portion available to the Designated Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the
Designated Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that any Lender shall not have made such ratable portion
available to the Designated Agent, such Lender agrees to pay to the Designated
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until

20

--------------------------------------------------------------------------------




the date such amount is paid to the Designated Agent, at (A) the Federal Funds
Rate in the case of Advances denominated in Dollars or (B) the cost of funds
incurred by the Designated Agent in respect of such amount in the case of
Advances denominated in Committed Currencies; provided, however, that (i) within
two Business Days after any Lender shall fail to make such ratable portion
available to the Designated Agent, the Designated Agent shall notify the
Borrower of such failure and (ii) if such Lender shall not have paid such
corresponding amount to the Designated Agent within two Business Days after such
demand is made of such Lender by the Designated Agent, the Borrower agrees to
repay to the Designated Agent forthwith upon demand by the Designated Agent to
the Borrower such corresponding amount together with interest thereon, for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Designated Agent, at the interest rate applicable
at the time to Advances comprising such Borrowing. If and to the extent such
corresponding amount shall be paid by such Lender to the Designated Agent in
accordance with this Section 2.02(c), such amount shall constitute such Lender’s
Advance as part of such Borrowing for all purposes of this Agreement.
(d)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
SECTION 2.03 Commitment Fee. The Borrower agrees to pay to each Lender a
commitment fee on the average daily unused amount of such Lender’s Commitment
(i) in the case of each Lender on the Effective Date, from the Effective Date or
(ii) in the case of any Lender that becomes a Lender after the Effective Date,
the effective date specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, until, in each case, the
Termination Date, payable quarterly in arrears on the first Business Day of each
January, April, July and October during the term of such Lender’s Commitment,
commencing April 1, 2014, and on the Termination Date, at the rate per annum
equal to the Commitment Fee Percentage in effect from time to time.
SECTION 2.04 Reduction of the Commitments. The Borrower shall have the right,
upon at least three Business Days’ notice to the Designated Agent, to terminate
in whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that each partial reduction shall be in the
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided further that after giving effect to any such partial
reduction, the total Commitments shall not be less than the sum of
(i) then-outstanding aggregate amount of Advances and (ii) the Letter of Credit
Liability. Once terminated, such Commitments may not be reinstated.
SECTION 2.05 Repayment of Advances. The Borrower shall repay to each Lender on
the Termination Date the aggregate principal amount of the Advances owing to
such Lender on such date.

21

--------------------------------------------------------------------------------




SECTION 2.06 Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay to each Lender interest on the unpaid principal amount of each Advance owing
to such Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate and
(B) the Applicable Margin in effect from time to time, payable quarterly in
arrears on the first Business Day of each January, April, July and October
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full.
(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance and (B) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on the
date which occurs three months and, if applicable, six months, nine months and
twelve months after the first day of such Interest Period and on the date such
Eurocurrency Rate Advance shall be Converted or paid in full.
(b)    Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance that is not paid when due and on the unpaid amount of all
interest, fees and other amounts payable hereunder that is not paid when due,
payable on demand of the Designated Agent or the Majority Lenders, at a rate per
annum equal at all times to (i) in the case of any amount of principal, 2.00%
per annum above the rate per annum required to be paid on such Advance
immediately prior to the date on which such amount became due and (ii) to the
fullest extent permitted by law, in the case of all other amounts, 2.00% per
annum above the rate of interest applicable to Base Rate Advances in effect from
time to time.
SECTION 2.07 [Intentionally Omitted.]
SECTION 2.08 Interest Rate and Letter of Credit Determination. (a)  If
requested, each Reference Bank may, but shall not be required to, furnish to the
Designated Agent timely information for the purpose of determining each
Eurocurrency Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Designated Agent for the purpose of determining
such interest rate, the Designated Agent shall determine such interest rate on
the basis of timely information furnished by the remaining Reference Banks.
(b)    The Designated Agent shall give prompt notice to the Borrower and the
Lenders of (i) the applicable interest rate and/or letter of credit fee
determined by the Designated Agent and (ii) subject to Section 2.13(b), the
details of such determination (including, without limitation, disclosure of the
Credit Default Swap Spread) for purposes of Sections 2.06(a)(i), 2.06(a)(ii)
and/or 3.05(a).

22

--------------------------------------------------------------------------------




(c)    If fewer than two Reference Banks furnish timely information to the
Designated Agent for purposes of determining the Eurocurrency Rate for any
Eurocurrency Rate Advances, (i) the Designated Agent shall forthwith notify the
Borrower and the Lenders that the interest rate cannot be determined for such
Eurocurrency Rate Advances, (ii) each such Advance denominated in Dollars will
automatically, on the last day of the then-existing Interest Period therefor,
Convert into a Base Rate Advance (or, if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), (iii) each such Advance
denominated in a currency other than Dollars shall be prepaid and (iv) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended until the Designated Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
(d)    If, with respect to any Eurocurrency Rate Advances in any currency, (i)
the Designated Agent shall be unable to determine the Eurocurrency Rate as
contemplated hereby or (ii) the Majority Lenders notify the Designated Agent
that (A) they are unable to obtain matching deposits in such currency in the
London interbank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing (or, in the case of a Borrowing
denominated in Sterling, on the date of such Borrowing) in sufficient amounts to
fund their respective Eurocurrency Rate Advances as a part of such Borrowing
during its Interest Period or (B) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
(which cost each such Majority Lender reasonably determines in good faith is
material) of making, funding or maintaining their respective Eurocurrency Rate
Advances in such currency for such Interest Period, the Designated Agent shall
forthwith so notify the Borrower and the Lenders, whereupon, unless, in the case
of a development referred to in the preceding clause (ii)(B), the Applicable
Margin shall be increased to reflect such costs as determined by such Majority
Lenders and as agreed by the Borrower, (A) the obligation of the Lenders to make
or continue at the end of an Interest Period, or to Convert Base Rate Advances
into, Eurocurrency Rate Advances in such currency shall be suspended until the
Designated Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist and (B) the Borrower will,
on the last day of the then-existing Interest Period therefor, (1) if such
Eurocurrency Rate Advances are denominated in Dollars, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (2) if such
Eurocurrency Rate Advances are denominated in any affected Committed
Currency, prepay such Advances. The Designated Agent shall use reasonable
efforts to determine from time to time whether the circumstances causing such
suspension no longer exist and, promptly after the Designated Agent knows that
the circumstances causing such suspension no longer exist, the Designated Agent
shall notify the Borrower and the Lenders.
(e)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Designated Agent
will forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then-existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances

23

--------------------------------------------------------------------------------




are denominated in Dollars, be Converted into Base Rate Advances and (ii) if
such Eurocurrency Rate Advances are denominated in any Committed Currency, be
continued as Eurocurrency Rate Advances with a one-month Interest Period.
(f)    Upon the occurrence and during the continuance of any Event of Default
under Section 7.01(a), (i) each Eurocurrency Rate Advance denominated in Dollars
will automatically, on the last day of the then-existing Interest Period
therefor, be Converted into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended.
SECTION 2.09 Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Designated Agent not later than (i) 11:00 A.M.
(New York City time) on the same Business Day as the date of the proposed
Conversion in the case of a Conversion of Eurocurrency Rate Advances into Base
Rate Advances and (ii) 1:00 P.M. (London time) on the third Business Day prior
to the date of the proposed Conversion in the case of a Conversion of Base Rate
Advances into Eurocurrency Rate Advances or of Eurocurrency Rate Advances of one
Interest Period into Eurocurrency Rate Advances of another Interest Period, as
the case may be, and subject to the provisions of Sections 2.08 and 2.12,
Convert all Advances denominated in Dollars of one Type comprising the same
Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of any Eurocurrency Rate Advances into Base Rate
Advances or into Eurocurrency Rate Advances of another Interest Period shall be
made on, and only on, the last day of an Interest Period for such Eurocurrency
Rate Advances. Promptly upon receipt from the Borrower of a notice of a proposed
Conversion hereunder, the Designated Agent shall give notice of such proposed
Conversion to each Lender. Each such notice of a Conversion shall, within the
restrictions set forth above, specify (x) the date of such Conversion (which
shall be a Business Day), (y) the Advances to be Converted and (z) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. The Borrower may Convert all Eurocurrency
Rate Advances of any one Lender into Base Rate Advances of such Lender in
accordance with the provisions of Section 2.12 by complying with the procedures
set forth therein and in this Section 2.09 as though each reference in this
Section 2.09 to Advances denominated in Dollars of any Type were to such
Advances of such Lender. Each such notice of Conversion shall, subject to the
provisions of Sections 2.08 and 2.12, be irrevocable and binding on the
Borrower.
SECTION 2.10 Prepayments of Advances. (a)  Optional. The Borrower may, upon not
less than (i) the same Business Day’s notice to the Designated Agent received
not later than 11:00 A.M. (New York City time) in the case of Borrowings
consisting of Base Rate Advances, (ii) three Business Days’ notice to the
Designated Agent received not later than 11:00 A.M. (New York City time) in the
case of Borrowings consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, or (iii) three Business Days’ notice to the Designated Agent
received not later than 1:00 P.M. (New York City time) in the case of Borrowings
consisting of Eurocurrency Rate Advances denominated in Dollars, stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower

24

--------------------------------------------------------------------------------




shall, prepay the outstanding principal amounts of the Advances constituting
part of the same Borrowings in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $1,000,000 or an integral multiple of $1,000,000 in excess
thereof (or the Equivalent thereof in a Committed Currency determined on the
date notice of prepayment is given) and (y) in the case of any such prepayment
of Eurocurrency Rate Advances, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(b).
(b)    Mandatory. (i)  If the Designated Agent provides a written notice in
conformity with Section 2.10(b)(ii) to the Borrower that, on any date, the sum
of (A) the aggregate principal amount of all Advances and Letter of Credit
Liabilities denominated in Dollars then outstanding and (B) the Equivalent in
Dollars (determined on the third Business Day prior to such date) of the
aggregate principal amount of all Advances and Letter of Credit Liabilities
denominated in Committed Currencies then outstanding exceeds 102% of the
aggregate Commitments of the Lenders on such date, the Borrower shall, within
two Business Days after receipt of such notice, prepay the outstanding principal
amount of any Advances, and/or to the extent necessary, deposit into the LC
Collateral Account in Dollars, an amount (which amount shall be held by the
Designated Agent, for the benefit of the Lenders, as cash collateral for the
Borrower’s obligations with respect to outstanding Letters of Credit) necessary
so that, after giving effect to such prepayment of Advances and such deposit,
the sum of (A) and (B) above less the amount to be deposited in the LC
Collateral Account does not exceed 100% of the aggregate Commitments of the
Lenders on such date as set forth in the written notice from the Designated
Agent to the Borrower pursuant to the terms hereof. Any such amounts so
deposited with the Designated Agent as cash collateral in the LC Collateral
Account shall (so long as no Event of Default has occurred and is continuing) be
released to the Borrower on the date on which the sum of (A) and (B) above does
not exceed 100% of the sum of the aggregate Commitments of the Lenders and the
amount on deposit in the LC Collateral Account (after giving effect to any
proposed release) on such date. In connection therewith, upon the request of the
Designated Agent the Borrower shall, to the extent the LC Collateral Account has
not theretofore been opened, open the LC Collateral Account with the Designated
Agent and enter into such documents relating thereto as are reasonably requested
by the Designated Agent and mutually acceptable between the Borrower and the
Designated Agent.
(ii)    Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, with any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 9.04(b). The Designated Agent
shall give prompt written notice of any prepayment required under this
Section 2.10(b) to the Borrower and the Lenders and such notice shall specify
the amount of such prepayment and contain a reasonably detailed calculation
thereof.

25

--------------------------------------------------------------------------------




SECTION 2.11 Increased Costs. (a)  If, after the date hereof, due to either (i)
the introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurocurrency Rate Reserve
Percentage) in or in the interpretation of any law or regulation or (ii) the
compliance with any hereafter promulgated guideline or request from any central
bank or other governmental authority, including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), which guideline or request (x) imposes, modifies
or deems applicable any reserve, special deposit or similar requirement against
letters of credit or guarantees issued by, or assets held by, deposits with or
for the account of or credit extended by any Lender or (y) imposes on any Lender
any other condition regarding this Agreement (including any assessment or charge
on or with respect to the Commitments or Advances, deposits or liabilities
incurred to fund Advances, assets consisting of Advances (but not unrelated
assets) or capital attributable hereto), there shall be any increase in the cost
(excluding any allocation of corporate overhead) to the Issuing Banks or any
Lender (which cost such Issuing Bank or such Lender reasonably determines in
good faith is material) of agreeing to make or making, funding or maintaining
Eurocurrency Rate Advances or issuing, or purchasing participations in, the
Letters of Credit, then such Issuing Bank or such Lender shall so notify the
Borrower promptly after such Issuing Bank or such Lender knows of such increased
cost and determines that such cost is material and the Borrower shall from time
to time, upon demand by such Issuing Bank or such Lender (with a copy of such
demand to the Designated Agent), pay to the Designated Agent for the account of
such Issuing Bank or such Lender additional amounts sufficient to compensate
such Issuing Bank or such Lender for such increased cost. A certificate of such
Issuing Bank or such Lender as to the amount of such increased cost in
reasonable detail and stating the basis upon which such amount has been
calculated and certifying that such Issuing Bank’s or such Lender’s method of
allocating such costs is fair and reasonable and that such Issuing Bank’s or
such Lender’s demand for payment of such costs hereunder is not inconsistent
with its treatment of other borrowers which, as a credit matter, are
substantially similar to the Borrower and which are subject to similar
provisions, submitted to the Borrower and the Designated Agent by such Issuing
Bank or such Lender, shall be conclusive and binding for all purposes hereof,
absent manifest error. Notwithstanding the foregoing, the Borrower shall not be
required to pay any amount under this Section 2.11 relating to (i) costs that
are Excluded Taxes or are subject to indemnification under Section 2.14 or (ii)
reserve requirements that are included in the Eurocurrency Rate Reserve
Percentage.
(b)    If, after the date hereof, either (i) the introduction of or change in or
in the interpretation of any law or regulation or (ii) the compliance by any
Issuing Bank or any Lender with any hereafter promulgated guideline or request
from any central bank or other governmental authority, including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Issuing Bank or such Lender or any entity controlling such
Issuing Bank or such Lender and the amount of such capital or liquidity is
materially increased by or based upon the existence of such Issuing Bank’s or
such Lender’s commitment to lend hereunder and other commitments of this type,
then such

26

--------------------------------------------------------------------------------




Issuing Bank or such Lender shall so notify the Borrower promptly after such
Issuing Bank or such Lender makes such determination and, upon demand by such
Issuing Bank or such Lender (with a copy of such demand to the Designated
Agent), the Borrower shall pay to such Issuing Bank or such Lender within five
days from the date of such demand, from time to time as specified by such
Issuing Bank or such Lender, additional amounts sufficient to compensate such
Issuing Bank or such Lender or such controlling entity in the light of such
circumstances, to the extent that such Issuing Bank or such Lender reasonably
determines in good faith such increase in capital or liquidity to be material
and allocable to the existence of such Issuing Bank’s or such Lender’s
commitment to lend hereunder. A certificate of such Issuing Bank or such Lender
as to such amount in reasonable detail and stating the basis upon which such
amount has been calculated and certifying that such Issuing Bank’s or such
Lender’s method of allocating such increase of capital is fair and reasonable
and that such Issuing Bank’s or Lender’s demand for payment of such increase of
capital hereunder is not inconsistent with its treatment of other borrowers
which, as a credit matter, are substantially similar to the Borrower and which
are subject to similar provisions, submitted to the Borrower and the Designated
Agent by such Issuing Bank or such Lender, shall be conclusive and binding for
all purposes hereof, absent manifest error.
(c)    The Borrower shall not be obligated to pay under this Section 2.11 any
amounts which relate to costs or increases of capital incurred prior to the 12
months immediately preceding the date of demand for payment of such amounts by
any Lender, unless the applicable law, regulation, guideline or request
resulting in such costs or increases of capital is imposed retroactively. In the
case of any law, regulation, guideline or request which is imposed
retroactively, the Issuing Bank or Lender making demand for payment of any
amount under this Section 2.11 shall notify the Borrower not later than 12
months from the date that such Issuing Bank or such Lender should reasonably
have known of such law, regulation, guideline or request and the Borrower’s
obligation to compensate such Issuing Bank or such Lender for such amount is
contingent upon such Issuing Bank or such Lender so notifying the Borrower;
provided, however, that any failure by such Issuing Bank or such Lender to
provide such notice shall not affect the Borrower’s obligations under this
Section 2.11 with respect to amounts resulting from costs or increases of
capital incurred after the date which occurs 12 months immediately preceding the
date on which such Issuing Bank or such Lender notified the Borrower of such
law, regulation, guideline or request.
(d)    If any Issuing Bank or any Lender shall subsequently recoup any costs
(other than from the Borrower) for which such Issuing Bank or such Lender has
theretofore been compensated by the Borrower under this Section 2.11, such
Issuing Bank or such Lender shall remit to the Borrower an amount equal to the
amount of such recoupment. Amounts required to be paid by the Borrower pursuant
to this Section 2.11 shall be paid in addition to, and without duplication of,
any amounts required to be paid pursuant to Section 2.14.
(e)    For purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives

27

--------------------------------------------------------------------------------




promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be changes in law or regulation referred to in paragraphs
(a) and (b) of this Section, regardless of the date enacted, adopted,
promulgated or issued.
(f)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full (after the Termination Date) of
all payment obligations of the Borrower in respect of Advances or Letters of
Credit hereunder.
SECTION 2.12 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Designated Agent that the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for any Lender or its Eurocurrency Lending Office
to perform its obligations hereunder to make Eurocurrency Rate Advances in
Dollars or in any Committed Currency or to fund or maintain Eurocurrency Rate
Advances in Dollars or in any Committed Currency, (a) the obligation of such
Lender to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until such Lender shall notify the Designated Agent,
and the Designated Agent shall notify the Borrower and the other Lenders, that
the circumstances causing such suspension no longer exist (which notice shall be
given promptly after the Designated Agent has been advised by such Lender that
the circumstances causing such suspension no longer exist) and (b) the Borrower
shall forthwith prepay in full all Eurocurrency Rate Advances of such Lender
then outstanding, together with interest accrued thereon, unless, in the case of
a Eurocurrency Rate Advance denominated in Dollars, the Borrower, within five
Business Days of notice from the Designated Agent or, if permitted by law, on
and as of the last day of the then-existing Interest Period for such
Eurocurrency Rate Advance, Converts it into a Base Rate Advance.
SECTION 2.13 Payments and Computations. (a)  The Borrower shall make each
payment hereunder (and under the Notes, if any), irrespective of any right of
set-off or counterclaim, except with respect to principal of, interest on, and
other amounts relating to, Advances denominated in a Committed Currency, not
later than 11:00 A.M. (New York City time) on the day when due, in Dollars (i)
to the Designated Agent at the Designated Agent’s Account in same day funds or
(ii) to the Issuing Bank at its address referred to in Section 9.02 in same day
funds, in respect of payments to reimburse the Issuing Banks for payments under
Letters of Credit and the payments under Section 3.05(b). The Borrower shall
make each payment hereunder, irrespective of any right of set-off or
counterclaim, with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, not later than
11:00 A.M. (at the Payment Office for such Committed Currency) on the day when
due, in such Committed Currency to the Designated Agent, by deposit of such
funds to the Designated Agent’s Account in same day funds. The Borrower shall
make each payment hereunder, irrespective of any right of set-off or
counterclaim, with respect to reimbursement of a Letter of Credit denominated in
a Committed Currency, (A) in such

28

--------------------------------------------------------------------------------




Committed Currency, at the office reasonably designated therefor by the
respective Issuing Bank so long as such payment is made by the close of business
on the Business Day when due and (B) thereafter in Dollars (at the then Dollar
Equivalent of the amount due on such preceding Business Day), by 11:00 A.M. (New
York City time) to the respective Issuing Bank at its address referred to in
Section 9.02 in same day funds as provided in Section 3.10 below. The Designated
Agent or the respective Issuing Bank, as the case may be, will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or fees ratably (other than amounts payable pursuant to
Sections 2.11, 2.14, 3.04, 9.04 and 9.08) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Issuing Bank or Lender to such
Issuing Bank or Lender for the account of its Applicable Lending Office, in each
case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.19 or an extension of the Termination Date pursuant to
Section 2.20, and upon the Designated Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, the
Designated Agent or the respective Issuing Bank, as the case may be, shall make
all payments hereunder and under any Notes issued in connection therewith in
respect of the interest assumed thereby to the Assuming Lender. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the effective date specified in such Assignment and Acceptance, the Designated
Agent or the respective Issuing Bank, as the case may be, shall make all
payments hereunder and under the Notes, if any, issued in connection therewith
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
(b)    All computations of interest based on clause (a) of the definition of
“Base Rate” shall be made by the Designated Agent on the basis of a year of 365
or 366 days, as the case may be, and all computations of interest based on the
Eurocurrency Rate or the Federal Funds Rate and of fees shall be made by the
Designated Agent, on the basis of a year of 360 days (or, in each case of
Advances denominated in Committed Currencies where market practice differs, in
accordance with such market practice after notification of the Borrower), in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Designated Agent of an interest rate
hereunder shall be conclusive and binding for all purposes hereof, absent
manifest error (it being understood and agreed that, with respect to any
Reference Bank, nothing in this Agreement shall require the Designated Agent to
disclose to any other party hereto (other than the Borrower) any information
regarding such Reference Bank or any rate provided by such Reference Bank in
accordance with the definition of “Eurocurrency Rate”, including, without
limitation, whether such Reference Bank has provided a rate or the rate provided
by any such Reference Bank).

29

--------------------------------------------------------------------------------




(c)    Whenever any payment hereunder or under the Notes, if any, shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of the payment of interest or fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.
(d)    Unless the Designated Agent or the respective Issuing Bank shall have
received notice from the Borrower prior to the date on which any payment is due
to the Lenders or an Issuing Bank hereunder that the Borrower will not make such
payment in full, the Designated Agent may assume that the Borrower has made such
payment in full to the Designated Agent or the respective Issuing Bank on such
date and the Designated Agent or the respective Issuing Bank may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Borrower shall not have so made such payment in full to the Designated Agent or
the respective Issuing Bank, each Lender shall repay to the Designated Agent or
the respective Issuing Bank, forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Designated Agent or the respective Issuing Bank, at (i) the Federal Funds Rate
in the case of Advances denominated in Dollars or (ii) the cost of funds
incurred by the Designated Agent in respect of such amount in the case of
Advances or Letters of Credit denominated in Committed Currencies.
SECTION 2.14 Taxes. (a)  Subject to Section 2.14(f) below, any and all payments
by the Borrower hereunder or under the Notes, if any, shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender, the Designated Agent or any Issuing Bank (as the case may
be), taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender, the
Designated Agent or such Issuing Bank (as the case may be), is organized or any
political subdivision thereof, (ii) in the case of each Lender, the Designated
Agent or such Issuing Bank (as the case may be), taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
imposed on its income, and franchise taxes imposed on it by the jurisdiction of
such Lender’s Applicable Lending Office or any political subdivision thereof or
by any other jurisdiction in which such Lender, the Designated Agent or such
Issuing Bank (as the case may be), is doing business that is unrelated to this
Agreement, (iii) in the case of a Lender, the Designated Agent or such Issuing
Bank (as the case may be), U.S. federal withholding taxes imposed on amounts
payable to or for the account of such recipient with respect to an applicable
interest in this Agreement, an Advance or a Commitment pursuant to a law in
effect on the date on which (A) such recipient acquires such interest in this
Agreement, Advance or Commitment, or (B) such recipient changes its lending
office, except in each case to the extent that, pursuant to this Section 2.14,
amounts with respect to such taxes, levies,

30

--------------------------------------------------------------------------------




imposts, deductions charges or withholding, and all liabilities with respect
thereto, were payable either to such recipient’s assignor immediately before
such Lender, Designated Agent or Issuing Bank (as the case may be) became a
party hereto or to such Lender, Designated Agent or Issuing Bank (as the case
may be) immediately before it changed its lending office, and (iv) in the case
of each Lender, the Designated Agent, each Issuing Bank or any other recipient
of payments hereunder, any United States withholding taxes imposed under FATCA
(all such excluded taxes, levies, imposts, deductions, charges and liabilities
being referred to as “Excluded Taxes”, and all taxes levies, imposts,
deductions, charges, withholdings and liabilities that are not Excluded Taxes
being referred to as “Taxes”). Subject to Section 2.14(f) below, if the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Lender, the Designated Agent or any Issuing Bank (as
the case may be), (i) the sum payable shall be increased as may be necessary so
that after making all required deductions of Taxes (including deductions of
Taxes applicable to additional sums payable under this Section 2.14) such
Lender, the Designated Agent or such Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.
(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes, if any,
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes, if any (hereinafter referred to as “Other
Taxes”).
(c)    (i) Subject to Section 2.14(f), the Borrower will indemnify each Lender
and the Designated Agent and each Issuing Bank (as the case may be) for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.14) paid by such Lender, the Designated Agent or such Issuing Bank (as the
case may be) and any liability (including penalties to the extent not imposed as
a result of such Lender’s, the Designated Agent’s or such Issuing Bank’s (as the
case may be) gross negligence or willful misconduct, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be made
within 30 days from the date such Lender, the Designated Agent or such Issuing
Bank (as the case may be) makes written demand therefor.
(ii)    Each Lender will severally indemnify the Designated Agent, within 10
days after demand therefor, for (A) any Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the Designated
Agent for such Taxes and without limiting the obligation of the Borrower to do
so), (B) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07(e) relating to the maintenance of a Participant
Register and (C) any Excluded Taxes that are attributable to such Lender, in
each case, that are payable or paid by the Designated Agent in connection with
this Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or

31

--------------------------------------------------------------------------------




asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Designated Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Designated Agent to set off and apply any and all amounts at any time owing to
such Lender under this Agreement or otherwise payable by the Designated Agent to
the Lender from any other source against any amount due to the Designated Agent
under this Section 2.14(c)(ii).
(d)    Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Designated Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing payment thereof, to the
extent that such a receipt is issued, or if such receipt is not issued, other
evidence of payment thereof that is reasonably satisfactory to the Designated
Agent.
(e)    (i) Each Lender that is created or organized under the laws of the United
States or a political subdivision thereof shall deliver to the Borrower and the
Designated Agent on or prior to the date of its execution and delivery of this
Agreement, and each such Lender that is not a party hereto on the date hereof
shall deliver to the Borrower and the Designated Agent on or prior to the date
on which such Lender becomes a Lender hereunder pursuant to Section 2.19, 2.20
or 9.07, as the case may be, two true, accurate and complete original signed
copies of IRS Form W-9 for purposes of certifying that such Lender is exempt
from United States backup withholding tax on payments pursuant to this
Agreement. Each Lender that is not created or organized under the laws of the
United States or a political subdivision thereof shall deliver to the Borrower
and the Designated Agent on or prior to the date of its execution and delivery
of this Agreement, and each such Lender that is not a party hereto on the date
hereof shall deliver to the Borrower and the Designated Agent on or prior to the
date on which such Lender becomes a Lender hereunder pursuant to Section 2.19,
2.20 or 9.07, as the case may be, two true, accurate and complete original
signed copies of (A) IRS Form W-8BEN (or any successor or substitute form or
forms required under the Code or the applicable regulations promulgated
thereunder), (B) IRS Form W-8ECI (or any successor or substitute form or forms
required under the Code or the applicable regulations promulgated thereunder) or
(C) IRS Form W-8IMY (or any successor or substitute form or forms required under
the Code or the applicable regulations promulgated thereunder) accompanied by
IRS Form W-9, IRS Form W-8BEN or IRS Form W-8ECI, as appropriate, in each case
for purposes of certifying that such Lender is exempt from United States
withholding tax on payments pursuant to this Agreement. As applicable, each
Lender further agrees to deliver to the Borrower and the Designated Agent from
time to time, as reasonably requested by the Borrower or the Designated Agent,
and in any case before or promptly upon the occurrence of any events requiring a
change in the most recent form previously delivered pursuant to this
Section 2.14(e), a true, accurate and complete original signed copy of (D) IRS
Form W-9 (or any successor or substitute form or forms required under the Code
or the applicable regulations promulgated thereunder), (E) IRS Form W-8BEN (or
any successor or substitute form or forms required under the Code or the
applicable regulations promulgated thereunder), (F) within 15 days prior to
every third anniversary of the date of delivery of the initial IRS Form W- 8ECI
by such Lender (or more often if required by law) on which this Agreement is
still in effect, IRS Form W-8ECI (or any successor or substitute form or forms
required under

32

--------------------------------------------------------------------------------




the Code or the applicable regulations promulgated thereunder) or (G) IRS Form
W-8IMY(or any successor or substitute form or forms required under the Code or
the applicable regulations promulgated thereunder) accompanied by IRS Form W-9,
IRS Form W-8BEN or IRS Form W-8ECI, as appropriate, in each case for purposes of
certifying that such Lender is exempt from United States withholding tax on
payments pursuant to this Agreement. If any form or document referred to in this
Section 2.14(e)(i) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by IRS Forms W-9, W-8BEN, W-8ECI or W-8IMY, that any Lender
reasonably considers to be confidential, such Lender promptly shall give notice
thereof to the Borrower and the Designated Agent and shall not be obligated to
include in such form or document such confidential information; provided that
such Lender certifies to the Borrower that the failure to disclose such
confidential information does not increase the obligations of the Borrower under
this Section 2.14.
(ii)     If a payment made to a Lender under this Agreement would be subject to
United States withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Designated Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Designated Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Designated
Agent as may be necessary for the Borrower and the Designated Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(e)(ii) “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(f)    Notwithstanding any other provision of this Section 2.14 to the contrary,
for any period with respect to which a Lender has failed to provide the Borrower
with the appropriate form described in Section 2.14(e) establishing its
exemption from United States withholding tax or backup withholding tax on
payments hereunder (other than if such failure is due to a change in law
occurring subsequent to the date on which such form originally was required to
be provided), such Lender shall not be entitled to any payments under this
Section 2.14 with respect to United States withholding taxes; provided, however,
that should a Lender become subject to United States withholding taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such United States withholding taxes.
(g)    Without affecting its rights under this Section 2.14 or any other
provision of this Agreement, each Lender agrees that if any Taxes or Other Taxes
are imposed and required by law to be paid or to be withheld from any amount
payable to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such

33

--------------------------------------------------------------------------------




Lender or to pay any such Taxes or Other Taxes, such Lender shall use reasonable
efforts to select an alternative Applicable Lending Office which would not
result in the imposition of such Taxes or Other Taxes; provided, however, that
no Lender shall be obligated to select an alternative Applicable Lending Office
if such Lender determines that (i) as a result of such selection, such Lender
would be in violation of an applicable law, regulation or treaty, or would incur
unreasonable additional costs or expenses, or (ii) such selection would be
inadvisable for regulatory reasons or inconsistent with the interests of such
Lender.
(h)    Each Lender agrees with the Borrower that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States to which such Lender may be entitled by
reason of the location of such Lender’s Applicable Lending Office or its place
of incorporation or its status as an enterprise of any jurisdiction having any
such applicable double tax treaty, if such benefit would reduce the amount
payable by the Borrower in accordance with this Section 2.14, and (ii) otherwise
to cooperate with the Borrower to minimize the amount payable by the Borrower
pursuant to this Section 2.14; provided, however, that no Lender shall be
obliged to disclose to the Borrower any information regarding its tax affairs or
tax computations or to reorder its tax affairs or tax planning pursuant hereto.
(i)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.14(i) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this Section 2.14(i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.14(i) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.
(j)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of the principal and interest on
all Advances and the termination of this Agreement until such date as all
applicable statutes of limitations (including any extensions thereof) have
expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.

34

--------------------------------------------------------------------------------




SECTION 2.15 Sharing of Payments, etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of (i) the Advances made by it (other than pursuant to
Section 2.11, 2.14, 9.04 or 9.08) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders or (ii) any Letter of Credit
Liability of the Borrower hereunder (other than pursuant to Section 2.11, 2.14,
9.04 or 9.08) in excess of its LC Commitment Percentage of any such payments on
account of such Letter of Credit Liability obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Advances made by them or the participations purchased pursuant to Section
3.04 as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery, together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
SECTION 2.16 Mandatory Assignment by a Lender; Mitigation. If any Lender (which
term shall include any Issuing Bank for purposes of this Section 2.16)
(a) requests from the Borrower either reimbursement for increased costs pursuant
to Section 2.11, or payment of or reimbursement for Taxes pursuant to Section
2.14, or if any Lender notifies the Designated Agent that it is unlawful for
such Lender or its Eurocurrency Lending Office to perform its obligations
hereunder pursuant to Section 2.12, (b) has failed to consent to a proposed
amendment, waiver or consent that under Section 9.01 requires the consent of all
the Lenders (or all the affected Lenders) and with respect to which the Majority
Lenders shall have granted their consent or (c) is a Defaulting Lender, (i) in
the case of clause (a), such Lender will, upon three Business Days’ notice by
the Borrower to such Lender and the Designated Agent, to the extent not
inconsistent with such Lender’s internal policies and applicable legal and
regulatory restrictions, use reasonable efforts to make, fund or maintain its
Eurocurrency Rate Advances or Letters of Credit through another office of such
Lender if (A) as a result thereof, the additional amounts required to be paid
pursuant to Section 2.11 or 2.14, as applicable, in respect of such Eurocurrency
Rate Advances or Letters of Credit would be materially reduced or the provisions
of Section 2.12 would not apply to such Lender, as applicable, and (B) as
determined by such Lender in good faith but in its sole discretion, the making
or maintaining of such Eurocurrency Rate Advances or Letters of Credit through
such other office would not otherwise materially and adversely affect such
Eurocurrency Rate Advances or Letters of Credit or such Lender and (ii) in case
of clauses (a), (b) and (c), unless such Lender has theretofore taken steps to
remove or cure, and has removed or cured, the conditions creating such
obligation to pay such additional amounts or the circumstances described in
Section 2.12 or has consented to the

35

--------------------------------------------------------------------------------




amendment, waiver or consent specified in clause (b), or is no longer a
Defaulting Lender, the Borrower may designate an Eligible Assignee to purchase
for cash (pursuant to an Assignment and Acceptance) all, but not less than all,
of the Advances and unreimbursed funded participations in Letters of Credit then
owing to such Lender and to acquire and assume all, but not less than all, of
such Lender’s rights and obligations hereunder, without recourse to or warranty
by, or expense to, such Lender, for a purchase price equal to the outstanding
principal amount of each such Advance then owing to such Lender plus any accrued
but unpaid interest thereon and any accrued but unpaid fees owing thereto and,
in addition, (A) all additional cost reimbursements, expense reimbursements and
indemnities, if any, owing in respect of such Lender’s Commitment hereunder, and
all other accrued and unpaid amounts owing to such Lender hereunder, at such
time shall be paid to such Lender and (B) if such Eligible Assignee is not
otherwise a Lender at such time, any applicable processing and recordation fee
under Section 9.07(a) for such assignment shall have been paid; provided that,
in the case of any assignment resulting from the circumstances specified in
clause (b), the Eligible Assignee shall have consented to the applicable
amendment, waiver or consent and, as a result of such assignment and any
contemporaneous assignments, the applicable amendment, waiver or consent can be
effected.
SECTION 2.17 Evidence of Debt. (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Designated Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a promissory note or other evidence of indebtedness, in
form and substance reasonably satisfactory to the Borrower and such Lender
(each, a “Note”), payable to such Lender in a principal amount equal to the
Commitment of such Lender; provided, however, that the execution and delivery of
such promissory note or other evidence of indebtedness shall not be a condition
precedent to the making of any Advance under this Agreement.
(b)    The Register maintained by the Designated Agent pursuant to
Section 9.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances and currencies
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by the Designated Agent, (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iv) the amount of any sum received by
the Designated Agent from the Borrower hereunder and each Lender’s share
thereof.

36

--------------------------------------------------------------------------------




(c)    Entries made in good faith by the Designated Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Designated Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
SECTION 2.18 Use of Proceeds. The proceeds of the Advances shall be available
and Letters of Credit shall be Issued (and the Borrower agrees that it shall use
such proceeds and such Letters of Credit) for general corporate purposes of the
Borrower and its subsidiaries. Notwithstanding the foregoing provisions of this
Section 2.18, the Borrower will not use the proceeds of any Advance to purchase
the capital stock of any corporation in a transaction, or as part of a series of
transactions, (i) the purpose of which is, at the time of any such purchase, to
acquire control of such corporation or (ii) the result of which is the ownership
by the Borrower and its Subsidiaries of 10% or more of the capital stock of such
corporation, in either case if the board of directors of such corporation has
publicly announced its opposition to such transaction.
SECTION 2.19 Increase in the Aggregate Commitments. (a)  The Borrower may, at
any time, by notice to the Designated Agent, request that the aggregate amount
of the Commitments be increased by an amount of $25,000,000 or an integral
multiple of $5,000,000 in excess thereof (each, a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled
Termination Date then in effect (the “Increase Date”) as specified in the
related notice to the Designated Agent; provided, however, that (i) in no event
shall the aggregate amount of the Commitments hereunder and the aggregate amount
of the commitments under the 2012 Credit Agreement, or any agreement extending
or replacing such 2012 Credit Agreement, at any time exceed $5,500,000,000, and
(ii) no Event of Default, or event that with the giving of notice or passage of
time or both would constitute an Event of Default, shall have occurred and be
continuing as of the date of such request or as of the applicable Increase Date,
or shall occur as a result thereof.
(b)    The Designated Agent shall promptly notify the Lenders of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall give
written notice to the Designated Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment. If the Lenders notify
the Designated Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein

37

--------------------------------------------------------------------------------




in such amounts as are agreed between the Borrower and the Designated Agent. The
failure of any Lender to respond shall be deemed to be a refusal of such Lender
to increase its Commitment.
(c)    Promptly following each Commitment Date, the Designated Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $25,000,000 or an integral multiple of $1,000,000 in excess thereof.
(d)    On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(c) (each such Eligible Assignee and each Eligible Assignee that
accepts an offer to assume a Declining Lender’s Commitment in accordance with
Section 2.20(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be increased by such amount (or by
the amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the
Designated Agent shall have received on or before such Increase Date the
following, each dated such date:
(i)    (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement (unless such
increase and corresponding modifications shall have been authorized by
resolutions previously delivered to the Designated Agent hereunder) and (B) an
opinion of counsel for the Borrower (which may be in-house counsel) in form and
substance satisfactory to the Designated Agent;
(ii)    an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Assuming Lender, the Borrower and the Designated
Agent (each, an “Assumption Agreement”), duly executed by such Assuming Lender,
the Designated Agent and the Borrower; and
(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to the Borrower and the Designated
Agent.
(e)    On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.19(d), the Designated Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), by telecopier, of the occurrence of the Commitment
Increase to be effected on

38

--------------------------------------------------------------------------------




such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.
SECTION 2.20 Extension of Termination Date. (a)  At least 45 days but not more
than 75 days prior to any Anniversary Date, the Borrower, by written notice to
the Designated Agent, may request an extension of the Termination Date in effect
at such time by one calendar year from its then scheduled date; provided,
however, that if the Borrower does not request an extension of the Termination
Date in a timely manner prior to any Anniversary Date it may, but shall not be
obligated to, request that the Termination Date be extended for two consecutive
calendar years from its then scheduled date by making a request therefor in a
timely manner prior to the next succeeding Anniversary Date. The Designated
Agent shall promptly notify each Lender of such request, and each Lender shall
in turn, in its sole discretion, not later than 30 days prior to such next
Anniversary Date, notify the Borrower and the Designated Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Designated Agent and the Borrower in writing of its consent to any
such request for extension of the Termination Date at least 30 days prior to the
next Anniversary Date, such Lender shall be deemed to be a Declining Lender with
respect to such request. The Designated Agent shall notify the Borrower not
later than 25 days prior to such next Anniversary Date of the decision of the
Lenders regarding the Borrower’s request for an extension of the Termination
Date.
(b)    If all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at such next Anniversary Date (the
“Extension Date”), be extended for one calendar year or two calendar years, as
properly requested; provided that on each Extension Date, no Event of Default,
or event that with the giving of notice or passage of time or both would
constitute an Event of Default, shall have occurred and be continuing, or shall
occur as a consequence thereof. If less than all of the Lenders consent in
writing to any such request in accordance with subsection (a) of this
Section 2.20, the Termination Date in effect at such time shall, effective as at
the applicable Extension Date, be extended as to those Lenders that so consented
(each, an “Extending Lender”) but shall not be extended as to any other Lender
(each, a “Declining Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.20 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this
Section 2.20 on or prior to the applicable Extension Date, the Commitment of
such Declining Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Borrower,
such Lender or any other Person and any outstanding Advances due to such
Declining Lender shall be paid in full on such unextended Termination Date (and
on such unextended Termination Date the Borrower shall also make such other
prepayments of Advances as shall be required in order that, after giving effect
thereto and to the termination of the Commitments of, and all payments to, the
Declining Lenders pursuant to this sentence, the sum of (A) the aggregate
principal amount of all Advances and Letter of Credit Liabilities denominated in
Dollars then outstanding and (B) the Equivalent in Dollars of the aggregate
principal amount of all Advances and Letter of Credit Liabilities denominated in
Committed Currencies then outstanding will not exceed

39

--------------------------------------------------------------------------------




the aggregate Commitments); provided that such Declining Lender’s rights under
Sections 2.11, 2.14, 9.04 and 9.08, and its obligations under Section 8.05,
shall survive the Termination Date for such Lender as to matters occurring prior
to such date. It is understood and agreed that no Lender shall have any
obligation whatsoever to agree to any request made by the Borrower for any
requested extension of the Termination Date.
(c)    If there are any Declining Lenders, the Borrower may arrange for one or
more Extending Lenders or other Eligible Assignees to assume, effective as of
the Extension Date, any Declining Lender’s Commitment and all of the obligations
of such Declining Lender under this Agreement thereafter arising, without
recourse to or warranty by, or expense to, such Declining Lender; provided,
however, that the amount of the Commitment of any such Assuming Lender as a
result of such substitution shall in no event be less than $25,000,000 unless
the amount of the Commitment of such Declining Lender is less than $25,000,000,
in which case such Assuming Lender shall assume all of such lesser amount;
provided further that:
(i)    any such Extending Lender or Assuming Lender shall have paid to such
Declining Lender (A) the aggregate principal amount of, and any interest accrued
and unpaid to the effective date of the assignment on, the outstanding Advances,
if any, of such Declining Lender plus (B) any accrued but unpaid fees owing to
such Declining Lender as of the effective date of such assignment;
(ii)    all additional cost reimbursements, expense reimbursements and
indemnities payable to such Declining Lender, and all other accrued and unpaid
amounts owing to such Declining Lender hereunder, as of the effective date of
such assignment shall have been paid to such Declining Lender; and
(iii)    with respect to any such Assuming Lender, any applicable processing and
recordation fee required under Section 9.07(a) for such assignment shall have
been paid;
provided further that such Declining Lender’s rights under Sections 2.11, 2.14,
9.04 and 9.08, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Designated Agent an
assumption agreement, in form and substance satisfactory to the Borrower and the
Designated Agent (an “Assumption Agreement”), duly executed by such Assuming
Lender, such Declining Lender, the Borrower and the Designated Agent, (B) any
such Extending Lender shall have delivered confirmation in writing satisfactory
to the Borrower and the Designated Agent as to the increase in the amount of its
Commitment and (C) each Declining Lender being replaced pursuant to this
Section 2.20 shall deliver to the Designated Agent on or before such date any
Note or Notes held by such Declining Lender. Upon the payment or prepayment of
all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, each such Extending Lender or Assuming Lender, as of the
Extension Date, will be substituted for such Declining Lender under this
Agreement and shall be a Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other

40

--------------------------------------------------------------------------------




Lenders, and the obligations of each such Declining Lender hereunder shall, by
the provisions hereof, be released and discharged.
(d)    If all of the Extending and Assuming Lenders (after giving effect to any
assignments and assumptions pursuant to subsection (c) of this Section 2.20)
consent in writing to a requested extension (whether by written consent pursuant
to subsection (a) of this Section 2.20, by execution and delivery of an
Assumption Agreement or otherwise) not later than one Business Day prior to such
Extension Date, the Designated Agent shall so notify the Borrower, and, so long
as no Event of Default, or event that with the giving of notice or passage of
time or both would constitute an Event of Default, shall have occurred and be
continuing as of such Extension Date, or shall occur as a consequence thereof,
the Termination Date then in effect shall be extended for the additional
one-year period or two-year period, as the case may be, as described in
subsection (a) of this Section 2.20, and all references in this Agreement, and
in the Notes, if any, to the “Termination Date” shall, with respect to each
Extending Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Designated Agent shall notify the Lenders (including, without limitation, each
Assuming Lender) of the extension of the scheduled Termination Date in effect
immediately prior thereto and shall thereupon record in the Register the
relevant information with respect to each such Extending Lender and each such
Assuming Lender.
SECTION 2.21 Defaulting Lenders. (a)  Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Designated Agent (which notice shall be
given promptly after the Designated Agent becomes aware that any Lender shall
have become a Defaulting Lender, including as a result of being advised thereof
by the Borrower) (such notice being referred to as a “Defaulting Lender
Notice”), the following provisions shall apply for so long as any such Lender is
a Defaulting Lender:
(i)    no commitment fee shall accrue or at any time be payable for such period
on the unused amount of the Commitment of any Defaulting Lender pursuant to
Section 2.03(a); and
(ii)    the Commitment and outstanding Advances of each Defaulting Lender shall
be disregarded in determining whether the requisite Lenders shall have taken any
action hereunder (including any consent to any waiver, amendment or other
modification pursuant to Section 9.01); provided that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby and which affects
such Defaulting Lender differently than other Lenders or affected Lenders, as
the case may be, shall require the consent of such Defaulting Lender.
(iii)    If any Letter of Credit Liability exists at the time such Lender
becomes a Defaulting Lender then:

41

--------------------------------------------------------------------------------




(A)    all or any part of the Letter of Credit Exposure of such Defaulting
Lender shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective LC Commitment Percentages, but only to the extent that the sum
of (x) the Equivalent in Dollars of such Non-Defaulting Lender’s outstanding
Advances and (y) such Non-Defaulting Lender’s Letter of Credit Exposure, as
increased by its share of such Defaulting Lender’s Letter of Credit Exposure,
would not exceed such Non-Defaulting Lender’s Commitment;
(B)    if the reallocations described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall either (1) within one Business Day
following notice by the Designated Agent cash collateralize for the benefit of
the applicable Issuing Banks only the Borrower’s obligations corresponding to
such Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above) in a manner reasonably
satisfactory to the Designated Agent and each applicable Issuing Bank with one
or more outstanding Letters of Credit for so long as such Letter of Credit
Exposure is outstanding or (2) promptly (x) provide each applicable Issuing Bank
a letter of credit or (y) enter into other arrangements as are reasonably
satisfactory to the Borrower and each applicable Issuing Bank, in either case in
order (after giving effect to any partial reallocation pursuant to clause (A)
above) reasonably to mitigate each applicable Issuing Bank’s remaining risk with
respect to the non-reallocated portion of such Defaulting Lender’s Letter of
Credit Exposure;
(C)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (B) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05 with respect to such Defaulting Lender’s Letter of Credit Exposure
during the period such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized;
(D)    if the Letter of Credit Exposure of such Defaulting Lender is reallocated
pursuant to clause (A) above, then the fees payable to the Lenders pursuant to
Section 2.03 and Section 3.05 shall be adjusted in accordance with the amounts
of such Letter of Credit Exposure allocated to the Non-Defaulting Lenders; and
(E)    if all or any portion of such Defaulting Lender’s Letter of Credit
Exposure is neither reallocated nor cash collateralized pursuant to clause (A)
or (B) above, then, without prejudice to any rights or remedies of the Issuing
Banks or any other Lender hereunder, all letter of credit fees payable under
Section 3.05 with respect to such Defaulting Lender’s Letter of Credit Exposure
shall be payable to the

42

--------------------------------------------------------------------------------




applicable Issuing Banks until and to the extent that such Letter of Credit
Exposure is reallocated and/or cash collateralized.
(iv)    so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend, extend or increase any Letter of Credit, unless it is
satisfied that the Defaulting Lender’s then outstanding Letter of Credit
Exposure will be entirely reallocated to the Non-Defaulting Lenders and/or cash
collateralized by the Borrower by a deposit of cash in Dollars in the LC
Collateral Account or otherwise accommodated for pursuant to clause (iii)(B)(2)
above, and participating interests in any newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with this Section 2.21 (and such Defaulting Lender shall not participate
therein).
(b)    Any amount payable to a Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 2.16) shall, unless the Borrower otherwise agrees in writing
in its sole discretion, in lieu of being distributed to such Defaulting Lender,
be retained by the Designated Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Designated Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Designated Agent hereunder, (ii) second,
to the funding of any Advance or any reimbursement obligation in respect of
Letters of Credit, in either case in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Designated Agent, (iii) third, if so determined by the Designated Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Borrower or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and (v)
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.
(c)    In the event that the Designated Agent, the Borrower and each Issuing
Bank agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (i) such Lender shall cease
to be a Defaulting Lender for all purposes hereof and (ii) the Letter of Credit
Exposures of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and (iii) such Lender shall purchase at par such of the
Advances of the other Lenders as the Designated Agent shall determine may be
necessary in order for the Lenders to hold such Advances ratably in accordance
with their Commitments.
(d)    No Commitment of any Lender or Issuing Bank shall be increased or
otherwise affected and, except as otherwise expressly provided in this Section,
performance by the Borrower of its obligations hereunder and under the other
Loan Documents shall not be excused or otherwise modified, as a result of the
operation of this Section. The rights and remedies against a Defaulting Lender
under this Section are in

43

--------------------------------------------------------------------------------




addition to other rights and remedies that the Borrower, the Designated Agent,
any Issuing Bank or any Non-Defaulting Lender may have against such Defaulting
Lender.
ARTICLE IIIAMOUNTS AND TERMS OF LETTERS OF
CREDIT AND PARTICIPATIONS THEREIN
SECTION 3.01 Letters of Credit. (a) As of the Effective Date, without further
action on the part of any Person, each Existing Letter of Credit shall be
automatically deemed to be a Letter of Credit issued hereunder for all purposes
of this Agreement, and the original issuing bank of each such Letter of Credit
shall be the Issuing Bank thereof for all purposes hereof.
(b)    Each Issuing Bank agrees, on the terms and conditions hereinafter set
forth, to Issue one or more Letters of Credit from time to time during the
period from the date of this Agreement until the third day prior to the
scheduled Termination Date (i) for the account of the Borrower or (ii) jointly
for the Borrower’s account and the account of any of its Subsidiaries, each
Letter of Credit to be in a minimum amount of $1,000,000 (or the Equivalent
thereof in any Committed Currency determined on the date of delivery of the
applicable Notice of Letter of Credit Request) and each such Letter of Credit
upon its Issuance to expire on or before three days prior to the scheduled
Termination Date (except for Auto-Renewal Letters of Credit as provided in
Section 3.01(d) below); provided, however, that an Issuing Bank shall not be
obligated to, and shall not, Issue any Letter of Credit if:
(i)    after giving effect to the Issuance of such Letter of Credit, the sum of
the then outstanding aggregate amount of all Letter of Credit Liability and the
then outstanding principal amount of all Advances, shall exceed the aggregate
amount of the Commitments then in effect; provided, that, the respective Issuing
Bank may assume that the aggregate amount of the Commitments then in effect
shall not be so exceeded if it has not been so informed by the Designated Agent
within two Business Days after receiving the notice delivered by the Borrower
pursuant to Section 3.03 below;
(ii)    after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of Letter of Credit Liability in respect of all
Letters of Credit shall exceed $800,000,000; provided, that, the respective
Issuing Bank may assume that such amount shall not be so exceeded if it has not
been so informed by the Designated Agent within two Business Days after
receiving the notice delivered by the Borrower pursuant to Section 3.03 below;
(iii)    after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of all Letter of Credit Liability in respect of
Letters of Credit Issued by such Issuing Bank shall exceed the Issuing
Commitment of such Issuing Bank; or



44

--------------------------------------------------------------------------------




(iv)    the Borrower is not able to meet any of the applicable conditions set
forth in Article IV, and the Designated Agent or the Majority Lenders shall have
notified the Issuing Banks and the Borrower that no further Letters of Credit
are to be Issued by the Issuing Banks due to such failure, and such notice has
not been withdrawn.
The Borrower agrees that, in connection with each Letter of Credit issued on
behalf of one or more of its subsidiaries, it will be fully responsible for the
reimbursement of disbursements and the payment of interest thereon as provided
in Section 3.03, and for the payment of the fees due under Section 3.05, to the
same extent as if such Letter of Credit were issued on its own behalf (and the
Borrower hereby irrevocably waives any defenses that might otherwise be
available to it as a guarantor of the obligations of any subsidiary on whose
behalf any such Letter of Credit is issued).
(c)    Each Issuing Bank shall provide to the Designated Agent in writing,
within two Business Days of the last Business Day of each month, a report with
respect to the outstanding Letters of Credit issued by such Issuing Bank, which
report shall (i) set forth the undrawn amount and drawn but unreimbursed amount
as of the end of each day during that month of all such Letters of Credit and
(ii) shall calculate the Letter of Credit Liability in respect of such Letters
of Credit on such date (converting any amounts of the Letter of Credit Liability
which are denominated in a Committed Currency to Dollars for purposes of such
calculation). Promptly after receiving such reports, the Designated Agent shall
forward copies thereof to the Borrower.
(d)    If the Borrower so requests, an Issuing Bank shall issue a Letter of
Credit that has automatic renewal provisions (an “Auto-Renewal Letter of
Credit”); provided, that any such Auto-Renewal Letter of Credit must permit the
respective Issuing Bank to prevent any such renewal at least once in each
twelve-month period (commencing with its date of Issuance) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Renewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
respective Issuing Bank to permit the renewal of such Letter of Credit at any
time, provided, however, that, in no event shall an Issuing Bank permit any such
renewal if such Issuing Bank has received notice on or before the day that is
five Business Days before the Non-Renewal Notice Date from the Designated Agent
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied. Notwithstanding the above, nothing in this Section 3.01(d) shall
limit the ability of the respective Issuing Bank to exercise any of its rights
with respect to any Auto-Renewal Letter of Credit after the termination of this
Agreement.
(e)    Each Issuing Bank shall notify the Designated Agent in writing upon the
reduction or termination of any Letter of Credit Issued by it within two
Business Days after any such reduction or termination.
(f)    Within the limits of the obligations of the Issuing Banks set forth above
and in Section 3.02, the Borrower may request the Issuing Banks to Issue one or

45

--------------------------------------------------------------------------------




more Letters of Credit, reimburse the Issuing Banks for payments made thereunder
pursuant to Section 3.04(a) and request the Issuing Banks to Issue one or more
additional Letters of Credit under this Section 3.01.
SECTION 3.02 Issuing the Letters of Credit. Each Letter of Credit shall be
Issued on three Business Days’ (or such shorter period as the Issuing Bank may
agree) notice from the Borrower to the respective Issuing Bank and the
Designated Agent as provided in a Notice of Letter of Credit Request (each such
notice of letter of credit request, a “Notice of Letter of Credit Request”) in
the form of Exhibit A-2 hereto, accompanied by the proposed form of such Letter
of Credit in form and substance satisfactory to such Issuing Bank. On the date
specified by the Borrower in such notice and upon fulfillment of the applicable
conditions set forth in Section 4.02, such Issuing Bank will Issue such Letter
of Credit and shall promptly notify the Designated Agent thereof.
SECTION 3.03 Reimbursement Obligations. (a)  The Borrower shall:
(i)    pay to the respective Issuing Bank an amount, in the currency of such
Letter of Credit, equal to, and in reimbursement for, each amount which such
Issuing Bank pays under any Letter of Credit (such amount to be notified to the
Borrower on or before the date of payment by such Issuing Bank) not later than
the date which occurs three Business Days after payment of such amount by such
Issuing Bank under such Letter of Credit; provided, that if the Borrower fails
to make any such reimbursement payment when due, if such payment relates to a
Letter of Credit denominated in a Committed Currency, automatically and with no
further action required, the obligation of the Borrower to reimburse such amount
shall be permanently converted into an obligation to reimburse the Equivalent in
Dollars of such amount; and
(ii)    pay to such Issuing Bank interest on any amount paid by such Issuing
Bank under any Letter of Credit from the date on which such Issuing Bank pays
such amount under any Letter of Credit until such amount is reimbursed in full
to such Issuing Bank pursuant to clause (i) above, payable on demand, at a rate
per annum equal to the rate per annum required to be paid on Base Rate Advances;
provided, that, if the Borrower shall not have reimbursed the respective Issuing
Bank within three Business Days of payment by such Issuing Bank as provided in
paragraph (i) above, the Borrower shall thereafter until such amount is
reimbursed in full to such Issuing Bank pay interest, payable on demand, at a
fluctuating rate per annum equal to 2% per annum above the rate per annum
required to be paid on Base Rate Advances immediately prior to the date on which
such Issuing Bank makes such payment under such Letter of Credit.
(b)    All amounts to be reimbursed to an Issuing Bank in accordance with
subsection (a) above may, at the Borrower’s option and subject to the
limitations set forth in Section 2.01 (inclusive of minimum borrowing
limitations), be paid from the proceeds of Advances.

46

--------------------------------------------------------------------------------




(c)    All payments in respect of Letters of Credit shall be made free and clear
of all claims, charges, offsets or deductions whatsoever.
SECTION 3.04 Participations Purchased by the Lenders. (a) On the date of
Issuance of each Letter of Credit the respective Issuing Bank shall be deemed
irrevocably and unconditionally to have sold and transferred to each Lender
without recourse or warranty, and each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from such Issuing Bank,
an undivided interest and participation, to the extent of such Lender’s LC
Commitment Percentage in effect from time to time, in such Letter of Credit and
all Letter of Credit Liability relating to such Letter of Credit and all
documents securing, guaranteeing, supporting, or otherwise benefiting the
payment of such Letter of Credit Liability.
(b)    In the event that any reimbursement obligation under Section 3.04(a) is
not paid within three Business Days after the due date to the respective Issuing
Bank with respect to any Letter of Credit, such Issuing Bank shall promptly
notify the Designated Agent who shall promptly notify the Lenders of the amount
of such reimbursement obligation (on a Dollar Equivalent basis in the case of
Letters of Credit denominated in an Committed Currency) and each Lender shall
pay to such Issuing Bank, in lawful money of the United States and in same day
funds, an amount equal to such Lender’s LC Commitment Percentage then in effect
of the amount of such unpaid reimbursement obligation with such payment to be
made on the date of notification to such Lender, if such notification is made
prior to 11:00 A.M. (New York City time) on a Business Day and if such
notification is made after 11:00 A.M. (New York City time) on a Business Day,
such payment to be made on the immediately succeeding Business Day, and in each
case with interest at the Federal Funds Rate for each day after such payment is
due until such amount is paid to such Issuing Bank.
(c)    Promptly after the respective Issuing Bank receives a payment (including
interest payments) on account of a reimbursement obligation with respect to any
Letter of Credit, such Issuing Bank shall promptly pay to each Lender which
funded its participation therein, in lawful money of the United States, the
Dollar Equivalent of funds so received, in an amount equal to such Lender’s LC
Commitment Percentage thereof.
(d)    Upon the request of any Lender, the Designated Agent shall furnish, or
cause the respective Issuing Bank to furnish, to such Lender copies of any
outstanding Letter of Credit as may be reasonably requested by such Lender.
(e)    The obligation of each Lender to make payments under subsection (b) above
shall be unconditional and irrevocable and shall remain in effect after the
occurrence of the Termination Date with respect to any Letter of Credit that was
Issued by the respective Issuing Bank on behalf of the Borrower or any
Subsidiary thereof (or, in the case of an Auto-Renewal Letter of Credit, most
recently renewed) on or before the Termination Date and such payments shall be
made under all circumstances, including, without limitation, any of the
circumstances referred to in Section 3.06 other than in connection with
circumstances involving any willful misconduct or gross

47

--------------------------------------------------------------------------------




negligence of such Issuing Bank in Issuing a Letter of Credit or in determining
whether documents presented under a Letter of Credit comply with the terms
thereof.
(f)    If any payment received on account of any reimbursement obligation with
respect to a Letter of Credit and distributed to a Lender as a participant under
Section 3.04(c) is thereafter recovered from the respective Issuing Bank in
connection with any bankruptcy or insolvency proceeding relating to the
Borrower, each Lender which received such distribution shall, upon demand by
such Issuing Bank, repay to such Issuing Bank such Lender’s ratable share of the
amount so recovered together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered) of any interest or other amount
paid or payable by such Issuing Bank in respect of the total amount so
recovered.
SECTION 3.05 Letter of Credit Fees. (a)  The Borrower hereby agrees to pay to
the Designated Agent for the account of each Lender (in accordance with its
Letter of Credit Exposure), a letter of credit fee on the maximum amount
available to be drawn under each Letter of Credit from time to time (the
determination of such maximum amount to give effect to the actual amount that
can be drawn thereunder during the relevant period for which such letter of
credit fee is calculated and to assume compliance with all conditions for
drawing) at a rate per annum equal to (i) in the case of any portion of such
Letter of Credit that shall not be cash collateralized in accordance with
Section 2.10, the Applicable Margin applicable to Eurocurrency Rate Advances
(but determined as of the most recent CDS Determination Date for Letters of
Credit) in effect from time to time while such Letter of Credit is outstanding
and (ii) in the case of any portion of such Letter of Credit that shall be cash
collateralized in accordance with Section 2.10, a rate equal to the Commitment
Fee Percentage in effect from time to time while such Letter of Credit is
outstanding, from the date of Issuance of each such Letter of Credit until the
expiry date of each such Letter of Credit, payable quarterly in arrears on the
fourth Business Day of each January, April, July and October prior to the expiry
date of each such Letter of Credit and on the expiry date of each such Letter of
Credit.
(b)    Issuing Bank Fees. The Borrower hereby agrees to pay directly to each
Issuing Bank, for its own account, a fronting fee which shall accrue at a rate
per annum separately agreed upon between the Borrower and the applicable Issuing
Bank on the average daily undrawn amount of the outstanding Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which the last of such Letters of Credit expires, terminates or
is drawn in full. In addition, the Borrower shall pay directly to each Issuing
Bank for its own account such customary issuance, presentation, amendment and
other processing fees as are specifically agreed to in a writing between the
Borrower and such Issuing Bank. Such customary fees and standard costs and
charges are due and payable as separately agreed and are non-refundable.
SECTION 3.06 Indemnification; Nature of the Issuing Banks’ Duties. The
obligations of the Borrower hereunder with respect to Letters of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms

48

--------------------------------------------------------------------------------




hereof under all circumstances, including, without limitation, any of the
following circumstances:
(i)    any lack of validity or enforceability of any Letter of Credit or this
Agreement or any agreement or instrument relating thereto;
(ii)    the existence of any claim, setoff, defense or other right which the
Borrower or the applicable Subsidiary may have at any time against the
beneficiary, or any transferee, of any Letter of Credit, or the Issuing Banks,
any Lender, or any other Person;
(iii)    any draft, certificate, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(iv)    any lack of validity, effectiveness, or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part;
(v)    any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the Letters of Credit;
(vi)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the obligations of the Borrower in respect of the
Letters of Credit or any other amendment or waiver of or any consent to
departure from all or any of this Agreement;
(vii)    payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to strictly comply with the
terms of such Letter of Credit; or
(viii)    any misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit;
provided, that, notwithstanding the foregoing, an Issuing Bank shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence or willful misconduct.
SECTION 3.07 Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits, 2007 Revision, International Chamber of Commerce No.600
(the “UCP”) shall in all respects be deemed a part of this Article III as if
incorporated herein and shall apply to the Letters of Credit, except, in the
case of any Letter of Credit, to the extent the Borrower and the applicable
Issuing Bank shall otherwise agree.
SECTION 3.08 Additional Issuing Banks.

49

--------------------------------------------------------------------------------




(a)    The Borrower may at any time, upon at least five Business Days’ prior
written notice to the Designated Agent and the Lenders, designate as an Issuing
Bank any Lender that has agreed in writing to act as an Issuing Bank and the
Issuing Commitment of such Lender. Thereupon any Lender so designated as an
Issuing Bank shall thenceforth issue Letters of Credit on the terms and subject
to the conditions herein, and the Designated Agent shall record all relevant
information with respect to such Lender as such Issuing Bank and its Issuing
Commitment in the Register.
(b)    The Borrower may at any time, upon at least 5 Business Days’ prior
written notice to the respective Issuing Bank and the Designated Agent, increase
the Issuing Commitment of an Issuing Bank and, if it shall so elect, at the same
time reduce by an equivalent amount the Issuing Commitment of one or more of the
other Issuing Banks; provided, that such notice is consented to by each Issuing
Bank affected by such increase and decrease and provided, further, that the
Designated Agent shall record each such increase and decrease of the Issuing
Commitment of the respective Issuing Bank in the Register.
SECTION 3.09 Dollar Payment Obligation. Notwithstanding any other term or
provision hereof to the contrary, if the Borrower fails to reimburse the
respective Issuing Bank for any payment made by such Issuing Bank under a Letter
of Credit denominated in a Committed Currency by the close of business on the
Business Day when due at the office designated therefor by such Issuing Bank
specified for such reimbursement payment, then the payment made by such Issuing
Bank in such Committed Currency shall be converted into Dollars (the “Dollar
Payment Amount”) by such Issuing Bank as provided for herein, and the Borrower
agrees that it shall be unconditionally obligated to, and shall immediately,
reimburse such Issuing Bank the Dollar Payment Amount at the office designated
therefor by such Issuing Bank.
SECTION 3.10 Survival of Provisions; Cash Collateral. The provisions in this
Article shall survive the Termination Date in respect of all Letters of Credit
outstanding thereafter. To the extent any Letter of Credit will remain
outstanding after the Termination Date, the Borrower shall, on the Termination
Date, deposit into the LC Collateral Account held by the Designated Agent cash
(in the currency of such Letter of Credit) in an amount equal to the undrawn
amount (to the extent not yet collateralized by cash) of such Letter of Credit
as security for the reimbursement of drawings thereunder which shall be used to
reimburse the applicable Issuing Bank promptly upon a drawing under such Letter
of Credit and, to the extent of any funded participation, to repay such funded
participation, if any, with the respective portion thereof to be returned to the
Borrower when such Letter of Credit expires or is returned to the applicable
Issuing Bank, and in connection therewith the Borrower shall execute all
documents as reasonably requested by the Designated Agent.





50

--------------------------------------------------------------------------------




ARTICLE IV
CONDITIONS OF LENDING
SECTION 4.01 Conditions Precedent to Effectiveness of Section 2.01. Section 2.01
of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which all of the following conditions precedent have been
satisfied or waived in accordance with Section 9.01:
(a)    the Designated Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Designated Agent (which may include
facsimile or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement;
(b)    the Designated Agent shall have received on or before the Effective Date
the following, each dated as of the Effective Date: (i) certified copies of the
resolutions of the Board of Directors of the Borrower or the Executive Committee
of such Board authorizing the execution and delivery of this Agreement and the
other documents related hereto; (ii) a certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the name and true signature of
the officer of the Borrower executing this Agreement on its behalf; and (iii) an
opinion or opinions of counsel for the Borrower (which may be in-house counsel,
external counsel or a combination of the two), substantially to the effect set
forth in Exhibit C hereto;
(c)    any consents or approvals of governmental or regulatory authorities, and
any consents or approvals of third parties required under material agreements of
the Borrower, that in either case are necessary in connection with this
Agreement or the consummation of the transactions contemplated hereby shall have
been obtained and shall remain in effect;
(d)    there shall have occurred no material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, since September 28, 2013, except as disclosed in
reports filed by the Borrower and its Subsidiaries, if any, during the period
from September 28, 2013, to the date hereof pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended, copies of which have been furnished
to the Lenders prior to the date hereof;
(e)    all of the representations and warranties contained in Section 5.01 shall
be correct in all material respects on and as of the Effective Date, before and
after giving effect to such date (except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall have been correct in all material respects on and as of such
earlier date);
(f)    no event shall have occurred and be continuing, or shall result from the
occurrence of the Effective Date, that constitutes an Event of Default or event
that



51

--------------------------------------------------------------------------------




with the giving of notice or passage of time or both would constitute an Event
of Default; and
(g)    all advances, interest, fees and other amounts accrued for the accounts
of or owed to the lenders under the Existing Credit Agreement (whether or not
due at the time) shall have been or shall simultaneously be paid in full and the
commitments of the lenders under such agreement shall have been or shall
simultaneously be terminated.
SECTION 4.02 Conditions Precedent to Each Borrowing/Issuance. The obligation of
each Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) and the obligation of each Issuing Bank to Issue each Letter
of Credit (including the initial Letters of Credit) shall be subject to the
further conditions precedent that the Effective Date shall have occurred and on
the date of such Borrowing or Issuance the following statements shall be true
(and each of the giving of the applicable Notice of Borrowing and the acceptance
by the Borrower of the proceeds of such Borrowing and the request for Issuance
by the Borrower shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing or Issuance such statements are true):
(a)    the representations and warranties contained in Section 5.01 (other than
Section 5.01(d)) are true and correct in all material respects on and as of the
date of such Borrowing or Issuance, before and after giving effect to such
Borrowing or Issuance and to the application of the proceeds therefrom, as
though made on and as of such date (except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall have been correct in all material respects
on and as of such earlier date); and
(b)    no event has occurred and is continuing, or would result from such
Borrowing or Issuance or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.
SECTION 4.03 Determinations Under Section 4.01. For purposes of determining
compliance with the conditions specified in Section 4.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless the Designated Agent shall
have received notice from such Lender prior to the date that the Borrower, by
notice to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Designated Agent shall promptly notify the Lenders and
the Borrower of the occurrence of the Effective Date.





52

--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES
SECTION 5.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the Effective Date and from time to time
thereafter as required under this Agreement as follows:
(a)    The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. The Borrower, Disney and
ABC are duly qualified and in good standing as foreign corporations authorized
to do business in each jurisdiction (other than the respective jurisdictions of
their incorporation) in which the nature of their respective activities or the
character of the properties they own or lease make such qualification necessary
and in which the failure so to qualify would have a material adverse effect on
the financial condition or operations of the Borrower and its Subsidiaries,
taken as a whole.
(b)    The execution, delivery and performance by the Borrower of this Agreement
and each of the Notes, if any, delivered hereunder are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action
and do not contravene (i) the Borrower’s certificate of incorporation or by-laws
or (ii) any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any material contractual restriction binding on or
affecting the Borrower, Disney or ABC; no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Borrower of this Agreement or the Notes, if any; and this Agreement is and
each of the Notes, when delivered hereunder, will be the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and general principles of equity.
(c)    The Borrower’s most recent annual report on Form 10-K, containing the
consolidated balance sheet of the Borrower and its Subsidiaries, and the related
consolidated statements of income and of cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to each Lender pursuant to
Section 6.01(e)(ii) or as otherwise furnished to the Lenders (including by
posting on the website of the SEC at http://www.sec.gov), fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at the
date of such balance sheet and the consolidated results of operations of the
Borrower and its Subsidiaries for the fiscal year ended on such date, all in
accordance with generally accepted accounting principles consistently applied.
(d)    There is no pending or, to the Borrower’s knowledge, threatened claim,
action or proceeding affecting the Borrower or any of its Subsidiaries which
could reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole,
or which could

53

--------------------------------------------------------------------------------




reasonably be expected to affect the legality, validity or enforceability of
this Agreement; and to the Borrower’s knowledge, the Borrower and each of its
Subsidiaries have complied, and are in compliance, with all applicable laws,
rules, regulations, permits, orders, consent decrees and judgments, except for
any such matters which have not had, and would not reasonably be expected to
have, a material adverse effect on the financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole.
(e)    The Borrower and the ERISA Affiliates have not incurred and are not
reasonably expected to incur any material liability in connection with their
Single Employer Plans or Multiple Employer Plans, other than ordinary
liabilities for benefits; neither the Borrower nor any ERISA Affiliate has
incurred or is reasonably expected to incur any material withdrawal liability
(as defined in Part I of Subtitle E of Title IV of ERISA) to any Multiemployer
Plan; and no Multiemployer Plan of the Borrower or any ERISA Affiliate is
reasonably expected to be in reorganization or to be terminated, within the
meaning of Title IV of ERISA.
(f)    The Borrower has implemented and will maintain policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
directors, officers and employees with applicable Anti-Corruption Laws and
Sanctions Laws, and is in compliance with applicable Anti-Corruption Laws and
Sanctions Laws in all material respects. None of the Borrower or any Subsidiary
or, to the knowledge of the Borrower, any director, officer or employee of the
Borrower or any Subsidiary acting in connection with or benefitting from the
credit facility established hereby, is a Sanctioned Person. No borrowing of
Advances will be made by the Borrower or Letter of Credit issued at the request
of the Borrower (A) for the purpose of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person, in violation of applicable Anti-Corruption Laws or (B) for the
purpose of financing, funding or facilitating unauthorized transactions with any
Sanctioned Person. To the knowledge of the Borrower, no transactions undertaken
by the Borrower hereunder will be undertaken in violation of applicable
Anti-Corruption Laws or Sanctions Laws.
SECTION 5.02 Additional Representations and Warranties of the Borrower as of
Each Increase Date and Each Extension Date. The Borrower represents and warrants
on each Increase Date and each Extension Date (and at no other time) that, as of
each such date, the following statements shall be true:
(a)    there has been no material adverse change in the business, financial
condition or results of operations of the Borrower and its Subsidiaries, taken
as a whole, since the date of the audited financial statements of the Borrower
and its Subsidiaries most recently delivered to the Lenders pursuant to
Section 6.01(e)(ii) prior to the applicable Increase Date or Extension Date, as
the case may be (except as disclosed in periodic or other reports filed by the
Borrower and its Subsidiaries pursuant to Section 13 of the Securities Exchange
Act of 1934, as amended, during the period from the date of the then most
recently delivered audited financial statements of the Borrower and its
Subsidiaries pursuant to Section 6.01(e)(ii) to the date of the notice of the
Borrower’s request for an increase in the aggregate Commitments related to such

54

--------------------------------------------------------------------------------




Increase Date or for an extension of the Termination Date then in effect related
to such Extension Date, as the case may be); and
(b)    the representations and warranties contained in Section 5.01 are correct
in all material respects on and as of such date, as though made on and as of
such date (except to the extent that such representations and warranties relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date).
ARTICLE VI
COVENANTS OF THE BORROWER
SECTION 6.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, unless the
Majority Lenders shall otherwise consent in writing:
(a)    Compliance with Laws, etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
permits, orders, consent decrees and judgments binding on the Borrower and its
Subsidiaries, including ERISA and the Patriot Act, the failure with which to
comply would have a material adverse effect on the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole.
(b)    Payment of Taxes, etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, if
the failure to pay and discharge would have a material adverse effect on the
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, (i) all taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims which, if unpaid, would
by law become a Lien upon its property; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP.
(c)    Preservation of Corporate Existence, etc. Subject to Section 6.02(a),
preserve and maintain, and cause each of Disney and ABC to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises; provided, however, that none of the Borrower, Disney or ABC shall be
required to preserve any right or franchise if the loss thereof would not have a
material adverse effect on the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole; and provided further,
however, that neither Disney nor ABC shall be required to preserve its corporate
existence if the loss thereof would not have a material adverse effect on the
business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole.



55

--------------------------------------------------------------------------------




(d)    Maintenance of Interest Coverage Ratio. Maintain as of the last day of
each fiscal quarter of the Borrower, commencing with the first fiscal quarter of
the Borrower following the Effective Date, the ratio of (i) Consolidated EBITDA
for the Measurement Period ending on such day to (ii) Consolidated Interest
Expense for the Measurement Period ending on such day of not less than 3.00 to
1.00.
(e)    Reporting Requirements. Furnish to the Designated Agent, on behalf of the
Lenders and the Issuing Banks:
(i)    as soon as available and in any event within 50 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a copy of
the Borrower’s quarterly report to shareholders on Form 10-Q as filed with the
Securities and Exchange Commission (the “SEC”), in each case containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and consolidated statements of income and of cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, and a certificate
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller (A) stating that
no Event of Default, or event that with the giving of notice or passage of time
or both would constitute an Event of Default, has occurred and is continuing and
(B) containing a schedule which shall set forth the computations used by the
Borrower in determining compliance with the covenant contained in
Section 6.01(d); provided that the quarterly report on Form 10-Q required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;
(ii)    as soon as available and in any event within 100 days after the end of
each fiscal year of the Borrower, a copy of the Borrower’s annual report to
shareholders on Form 10-K as filed with the SEC, containing consolidated
financial statements of the Borrower and its Subsidiaries for such year and a
certificate of any of the Borrower’s Chairman of the Board of Directors,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
(A) stating that no Event of Default, or event that with the giving of notice or
passage of time or both would constitute an Event of Default, has occurred and
is continuing and (B) containing a schedule which sets forth the computations
used by the Borrower in determining compliance with the covenant contained in
Section 6.01(d); provided that the annual report on Form 10-K required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;
(iii)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of an Event of Default, and each event that with the
giving of notice or passage of time or both would constitute an Event of
Default, a statement of any Responsible Officer setting forth details of such
Event

56

--------------------------------------------------------------------------------




of Default or event continuing on the date of such statement, and the action
which the Borrower has taken and proposes to take with respect thereto;
(iv)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, notice of any actions, suits and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Borrower or any of its
Subsidiaries of the type described in Section 5.01(d);
(v)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, written notice of any pending or threatened Environmental
Claim against the Borrower or any of its Subsidiaries or any of their respective
properties which could reasonably be expected to materially and adversely affect
the financial condition or operations of the Borrower and its Subsidiaries,
taken as a whole;
(vi)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of any ERISA Event which could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole, a statement
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller describing such
ERISA Event and the action, if any, which the Borrower has taken and proposes to
take with respect thereto;
(vii)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge of receipt thereof by the Borrower or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, a copy of each notice received by the Borrower
or any ERISA Affiliate concerning (A) the imposition of withdrawal liability (as
defined in Part I of Subtitle E of Title IV of ERISA) by a Multiemployer Plan,
which withdrawal liability could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, (B) the reorganization or termination, within
the meaning of Title IV of ERISA, of any Multiemployer Plan, which
reorganization or termination could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, or (C) the amount of liability incurred, or
which may be incurred, by the Borrower or any ERISA Affiliate in connection with
any event described in subclause (vii)(A) or (vii)(B) above; and
(viii)    such other material information reasonably related to any Lender’s
credit analysis of the Borrower or any of its Subsidiaries as any Lender through
the Designated Agent may from time to time reasonably request.
SECTION 6.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not, without
the written consent of the Majority Lenders:

57

--------------------------------------------------------------------------------




(d)    Mergers, etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole (whether now owned or hereafter acquired), to,
any Person, or permit any of its Subsidiaries to do so, unless (i) immediately
after giving effect to such proposed transaction, no Event of Default or event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default would exist and (ii) in the case of any such merger to which
the Borrower is a party, the Borrower is the surviving corporation.
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Advance or any
reimbursement obligation under any Letter of Credit when the same becomes due
and payable; or the Borrower shall fail to pay any interest on any Advance, or
on any reimbursement obligation under any Letter of Credit or any fee or other
amount payable under this Agreement, in each case within three Business Days
after such interest, fee or other amount becomes due and payable; or
(b)    Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) delivered in writing and identified as
delivered in connection with this Agreement shall prove to have been incorrect
in any material respect when made; or
(c)    The Borrower shall fail to perform or observe any covenant contained in
Section 6.01(d), Section 6.01(e)(iii) or Section 6.02; or
(d)    The Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
the failure to perform or observe such other term, covenant or agreement shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Borrower by the Designated Agent or the Majority Lenders; or
(e)    The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt of the Borrower or such Subsidiary which
is outstanding in a principal amount of at least $250,000,000 in the aggregate
(but excluding Debt arising hereunder) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure (i) shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt
and (ii) shall not have been cured or waived; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable grace period,

58

--------------------------------------------------------------------------------




if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
(f)    The Borrower or any Material Subsidiary shall generally not pay its Debts
as such Debts become due, or shall admit in writing its inability to pay its
Debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Material Subsidiary seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for substantially all of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
Material Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); or
(g)    Any money judgment, writ or warrant of attachment or similar process
against the Borrower, any Material Subsidiary or any of their respective assets
involving in any case an amount in excess of $250,000,000 (exclusive of any
amount covered by a nationally recognized financially sound insurer that has
received notice of the claim to which such money judgment, writ or warrant of
attachment or similar process relates and has not denied coverage or otherwise
denied liability in respect thereof) is entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 30 days or, in any case, within
five days of any pending sale or disposition of any asset pursuant to any such
process;
then, and in any such event, the Designated Agent shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Borrower, (A)
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, (B) declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower,
(C) declare the obligation of the Issuing Banks to issue further Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and/or
(D) demand from time to time that the Borrower pay to the Designated Agent for
the benefit of the Issuing Banks, an amount in immediately available funds (in
Dollars) equal to the then outstanding Letter of Credit Liability which shall be
held by the Designated Agent as cash collateral in the LC Collateral Account
under the exclusive control and dominion of the Designated Agent and applied to
the reduction of such Letter of Credit

59

--------------------------------------------------------------------------------




Liability as drawings are made on outstanding Letters of Credit; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under the Federal Bankruptcy Code, (A) the
obligation of each Lender to make Advances shall automatically be terminated,
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrower, (C) all
obligations of the Issuing Banks to issue further Letters of Credit shall be
terminated, and/or (D) the Borrower shall pay to the Designated Agent for the
benefit of the Issuing Banks, an amount in immediately available funds (in the
respective currencies of the outstanding Letters of Credit) equal to the then
outstanding Letter of Credit Liability which shall be held by the Designated
Agent as cash collateral in the LC Collateral Account under the exclusive
control and dominion of the Designated Agent and applied to the reduction of
such Letter of Credit Liability as drawings are made on outstanding Letters of
Credit. Promptly upon the expiration or cancellation of any Letter of Credit
with respect to which cash collateral is on deposit in the LC Collateral Account
pursuant to this provision or otherwise, the Designated Agent shall (i) return
all cash collateral related to such Letter of Credit to the Borrower by
depositing such amounts in the account identified by the Borrower at such time
and (ii) thereafter, upon the expiration or cancellation of the final Letter of
Credit with respect to which cash collateral is on deposit in the LC Collateral
Account, close the LC Collateral Account.
ARTICLE VIII
THE DESIGNATED AGENT
SECTION 8.01 Authorization and Action. (a)  Each Lender and each Issuing Bank
hereby appoints and authorizes the Designated Agent to take such action as agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Designated Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement of this Agreement or
collection of the Advances), the Designated Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Designated Agent shall not be required to take any
action which exposes the Designated Agent to personal liability or which is
contrary to this Agreement or applicable law. The Designated Agent agrees to
give to each Lender prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.
(b)    Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit Issued by it and the documents associated therewith and such
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Designated Agent in this Article VIII with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
Issued by it or proposed to be Issued by it as fully as if the term “Designated
Agent,” as used in this Article VIII, included such

60

--------------------------------------------------------------------------------




Issuing Bank with respect to such acts or omissions, and (ii) as additionally
provided in this Agreement with respect to such Issuing Bank.
(c)    The Designated Agent may perform any of its duties and exercise its
rights and powers hereunder through any of its Affiliates. Notwithstanding
anything herein to the contrary, the exculpatory provisions of this Article VIII
and the provisions of Sections 9.04 and 9.08 shall apply to any such Affiliate
of the Designated Agent and the Designated Agent shall remain responsible for
the performance of such duties.
(d)    The Syndication Agent, the Co-Documentation Agents and the Arrangers
named on the cover of this Agreement shall have no duties under this Agreement
other than those afforded to them in their capacities as Lenders, and each
Lender hereby acknowledges that the Syndication Agent, the Co-Documentation
Agents and the Arrangers have no liability under this Agreement other than those
assumed by them in their capacities as Lenders.
SECTION 8.02 Designated Agent’s Reliance, etc. Neither the Designated Agent nor
any of its directors, officers, agents or employees shall be liable to any
Lender for any action taken or omitted to be taken by it or them under or in
connection with this Agreement, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Designated Agent: (i) may treat the Lender which made any Advance (or purchased
or funded a participation with respect to a Letter of Credit) as the holder of
the Debt resulting therefrom until the Designated Agent receives and accepts an
Assumption Agreement entered into by an Assuming Lender as provided in Section
2.19 or 2.20, as the case may be, or an Assignment and Acceptance entered into
by such Lender, as assignor, and an Eligible Assignee, as assignee, as provided
in Section 9.07; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (iii)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations (whether written
or oral) made in or in connection with this Agreement; (iv) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement on the part of the Borrower
or to inspect the property (including the books and records) of the Borrower;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be received by
telecopier) believed by it to be genuine and signed or sent by the proper party
or parties.
SECTION 8.03 The Designated Agent and its Affiliates. With respect to its
Commitment and the Advances made by it and any Note or Notes issued to it, the
Designated Agent shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Designated
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include the

61

--------------------------------------------------------------------------------




Designated Agent in its individual capacity. The Designated Agent and its
respective Affiliates may accept deposits from, lend money to, act as trustee
under indentures of, accept investment banking engagements from and generally
engage in any kind of business with the Borrower, any of its subsidiaries and
any Person who may do business with or own securities of the Borrower or any
such subsidiary, all as if the Designated Agent were not the Designated Agent
and without any duty to account therefor to the Lenders.
SECTION 8.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Designated Agent, any Issuing Bank
or any other Lender and based on the financial statements referred to in
Section 5.01(c) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Designated Agent, any Issuing Bank or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
SECTION 8.05 Indemnification.  
(a)    The Lenders severally agree to indemnify the Designated Agent (to the
extent not reimbursed by the Borrower but without affecting the Borrower’s
obligations with respect thereto), ratably according to the respective principal
amounts of Advances then owing to each of them (or, if no Advances are at the
time outstanding or if any Advances are then owing to Persons which are not
Lenders, ratably according to the respective amounts of their Commitments), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Designated Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Designated Agent under this Agreement; provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Designated Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Designated Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Designated Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal or bankruptcy proceedings or otherwise) of, or legal advice
in respect of rights or responsibilities under, this Agreement, to the extent
that the Designated Agent is not reimbursed for such expenses by the Borrower.
(b)    Issuing Bank. The Lenders severally agree to indemnify each Issuing Bank
(to the extent not reimbursed by the Borrower), ratably according to their
respective LC Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by,

62

--------------------------------------------------------------------------------




or asserted against such Issuing Bank in any way relating to or arising out of
this Agreement and the Letters of Credit issued by it or any action taken or
omitted by such Issuing Bank under this Agreement or the Letters of Credit
Issued by it; provided, that, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse such Issuing Bank promptly upon demand for its
ratable share of any out-of-pocket expenses (including reasonable counsel fees)
incurred by such Issuing Bank in connection with the preparation, execution,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or the Letters of Credit Issued
by it, to the extent that the Issuing Bank is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs expenses or disbursements, this Section 8.05(b)
applies whether any such investigation, litigation or proceeding is brought by
the Designated Agent, any Issuing Bank any Lender or a third party.
SECTION 8.06 Successor Designated Agent. The Designated Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower and such
resignation shall be effective upon the appointment of a successor Designated
Agent as provided herein. Upon any such resignation, the Majority Lenders shall
have the right (with the consent of the Borrower unless an Event of Default has
occurred and is continuing) to appoint a successor Designated Agent (which shall
be a Lender). If no successor Designated Agent shall have been so appointed by
the Majority Lenders, and shall have accepted such appointment, within 30 days
after the retiring Designated Agent’s giving of notice of resignation, then the
retiring Designated Agent may, on behalf of the Lenders, appoint a successor
Designated Agent. Any successor Designated Agent appointed hereunder shall be a
commercial bank organized or licensed under the laws of the United States or of
any State thereof, or an Affiliate of any such commercial bank, having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Designated Agent hereunder by a successor Designated Agent,
such successor Designated Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Designated Agent, and the retiring Designated Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Designated
Agent’s resignation hereunder as Designated Agent, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Designated Agent under this Agreement.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01    Amendments, etc. (a)  No amendment or waiver of any provision of
this Agreement, or consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the

63

--------------------------------------------------------------------------------




Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall: (a) waive
any of the conditions specified in Section 4.01 or 4.02 without the written
consent of each Lender, (b) increase the Commitments of the Lenders (other than
as provided in Section 2.19) or subject the Lenders to any additional
obligations without the written consent of each affected Lender, (c) reduce the
principal of, or interest on, the Advances or any reimbursement obligation in
respect of any Letters of Credit or the fees payable hereunder without the
written consent of each affected Lender, (d) postpone any date fixed for any
payment of principal of, or interest on, the Advances (other than as provided in
Section 2.20), any reimbursement obligation in respect of any Letters of Credit
or any fee without the written consent of each affected Lender, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of
Advances or Letter of Credit Liability, or the number of Lenders which shall be
required for the Lenders or any of them to take any action hereunder without the
written consent of each Lender or (f) amend this Section 9.01 or Section
2.21(a)(ii) without the written consent of each Lender (it being understood
that, for purposes of this proviso, “Lender” shall not include the Borrower or
any of its Affiliates, if a Lender, at the time of any such amendment, waiver or
consent); provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Designated Agent or each Issuing Bank, as the case may
be, in addition to the Lenders required above to take such action, affect the
rights or duties of the Designated Agent or such Issuing Bank, respectively,
under this Agreement or any Note.
SECTION 9.02 Notices, etc. (a)  All notices and other communications provided
for hereunder shall, except as otherwise expressly provided for herein, be in
writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Borrower, at its address at:
The Walt Disney Company
    500 South Buena Vista Street
    Burbank, California 91521
    Attention: Assistant Treasurer
    Telecopier Number: (818) 563-1682;
with a copy to:


The Walt Disney Company
    500 South Buena Vista Street
    Burbank, California 91521-0523
    Attention: Treasury Operations
    Telecopier Number: (818) 843-7921
    Email: corp.cash.management.group@disney.com;
with a copy to:
The Walt Disney Company
    500 South Buena Vista Street


64

--------------------------------------------------------------------------------




    Burbank, California 91521
    Attention: Assistant General Counsel, Corporate Legal Department
    Telecopier Number: (818) 560-2092;
if to any Issuing Bank, at its respective address at:
JPMorgan Chase Bank, N.A.
        420 West Van Buren Street, Floor 02
        Chicago, IL, 60606-3534
        Attention:    Floro Alcantara
                Phone Number: 312-954-1910
                Telecopy Number: 312-954-0203
                Email: floro.o.alcantara@jpmchase.com


Sharon King
                Phone Number: 312-954-1901
                Telecopy Number: 312-954-3621
                Email: sharon.k.king@jpmchase.com

                
Annette Bond
                Phone Number: 312-954-7078
                Telecopy Number: 312-954-3240
                Email: annette.m.bond@jpmchase.com

or
BNP Paribas
        787 Seventh Avenue
        New York, NY 10019
        Attention: Maria Mulic
        Telecopier Number: (212) 471-6368;
if to any Lender, at its Domestic Lending Office specified on Schedule 1.01
hereto, in the Assumption Agreement or in the Assignment and Acceptance pursuant
to which it became a Lender, as the case may be; and if to the Designated Agent,
at its address at:
JPMorgan Chase Bank, N.A.
Investment Bank Loan Operations
500 Stanton Christiana Road, Ops 2, Floor 03
Newark, DE, 19713-2107
        Attention: Jonathan L Krepol
        Phone Number: (302) 634 - 1112
        Telecopy Number: (302) 634 - 3301
Email: jonathan.l.krepol@jpmorgan.com;



65

--------------------------------------------------------------------------------




JPMorgan Europe Limited
25 Bank Street
Canary Wharf
London E14 5JP
United Kingdom
Attention: Loan & Agency London
Telecopy Number: +44 (0) 207 777 2360
Email loan_and_agency_london@jpmorgan.com
with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 24
New York, NY 10179
    Attention: Goh Siew Tan
    Phone Number: (212) 622-4575
    Telecopy Number: (212) 270-5127
Email: gohsiew.tan@jpmorgan.com;
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties; provided that materials required to be
delivered pursuant to Section 6.01(e)(i) or (ii) shall be delivered to the
Designated Agent as specified in Section 9.02(b) or as otherwise specified to
the Borrower by the Designated Agent; and provided further that such materials
shall be deemed delivered to the Designated Agent to the extent posted and
available on the website of the SEC at www.sec.gov. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Designated Agent pursuant to Article II
or VIII and to an Issuing Bank pursuant to Article III or VIII shall not be
effective until received by the Designated Agent or such Issuing Bank, as the
case may be. Delivery by telecopier, electronic mail or other electronic means
of an executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.
(b)    The Borrower agrees that the Designated Agent may make materials required
to be delivered pursuant to Section 6.01(e)(i) and (ii), as well as any other
written information, documents, instruments (other than the Notes) and other
material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on IntraLinks or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Designated Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or

66

--------------------------------------------------------------------------------




omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Designated Agent or any of its Affiliates in connection with the Platform.
(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
reasonably requested by any Lender, the Designated Agent shall deliver a copy of
the Communications to such Lender by e-mail or telecopier. Each Lender agrees
(i) to notify the Designated Agent in writing of such Lender’s e-mail addresses
to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the Designated
Agent has on record effective e-mail addresses for such Lender) and (ii) that
any Notice may be sent to such e-mail address.
SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender, any
Issuing Bank or the Designated Agent to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
SECTION 9.04 Costs and Expenses. (a) The Borrower agrees promptly to pay all
actual, reasonable and documented costs and expenses (including, without
limitation, the actual, reasonable and documented fees and expenses of one
counsel) of the Designated Agent in connection with the negotiation and
execution of this Agreement and all related documentation and the syndication of
the credit facility established hereby. The Borrower further agrees to pay,
within five Business Days of demand, all actual, reasonable and documented costs
and expenses of the Designated Agent, each Issuing Bank and each Lender, if any,
in connection with the enforcement (whether through legal proceedings or
otherwise) of this Agreement, the Letters of Credit and the other instruments
and documents to be delivered hereunder, including, without limitation, in
connection with the enforcement of rights under this Section 9.04(a); provided,
that any such costs and expenses consisting of fees and expenses of counsel
shall be limited to the actual, reasonable and documented fees and expenses of
one counsel for the Designated Agent and no more than one additional counsel for
the Lenders as a group and the Issuing Banks combined (together with (i) such
local counsel, limited in each case to one such local counsel for the Designated
Agent and one such local counsel for the Lenders as a group and the Issuing
Banks combined per jurisdiction, that may be reasonably required by the
Designated Agent or the Lenders and (ii) if any Lender shall have reasonably
concluded (based upon the advice of counsel) that its representation by counsel
for the Lenders creates a conflict of interest for such counsel, such separate
counsel as such Lender may reasonably require).

67

--------------------------------------------------------------------------------




(b)    If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.10 or
acceleration of the maturity of the Advances pursuant to Section 7.01 or for any
other reason (other than by reason of a payment pursuant to Section 2.12), the
Borrower shall, within five Business Days of demand by any Lender (with a copy
of such demand to the Designated Agent), pay to such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses which it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain such Advance. All obligations of the Borrower under this
Section 9.04 shall survive the making and repayment of the Advances and the
termination of this Agreement.
SECTION 9.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the Designated
Agent to declare the Advances due and payable pursuant to the provisions of
Section 7.01, or to demand payment of (or cash collateralization of) all then
outstanding Letter of Credit Liability, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, but excluding trust accounts) at any time held and other indebtedness
at any time owing by such Lender to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement (including, to the fullest extent permitted by
law, obligations indirectly owed to such Lender by virtue of its purchase of a
participation or sub-participation of the Letter of Credit Liability pursuant to
Section 3.05), whether or not such Lender shall have made any demand under this
Agreement. Each Lender agrees promptly to notify the Borrower and the Designated
Agent after any such set-off and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) which such Lender may have.
SECTION 9.06 Binding Effect. This Agreement shall become effective as specified
in Section 4.01 and, thereafter, shall be binding upon and inure to the benefit
of the Borrower, the Designated Agent, each Lender and each Issuing Bank and
their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of each Lender.
SECTION 9.07 Assignments and Participations. (a)  Each Lender may and, if
requested by the Borrower upon notice by the Borrower delivered to such Lender
and the Designated Agent pursuant to clause (ii) of Section 2.16 will, assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it and any Note or Notes held by it and its
participations in Letter of

68

--------------------------------------------------------------------------------




Credit Liability); provided, however, that (i) each such assignment shall be of
a constant, and not a varying, percentage of all the assigning Lender’s rights
and obligations under this Agreement, (ii) the amount (without duplication) of
the Commitment, pro-rata share of outstanding Advances and pro-rata share of
participations in Letter of Credit Liability of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance) shall not be less than $12,500,000 (unless the
assigning Lender shall assign its entire interest hereunder or such lesser
amount is previously agreed among such assigning Lender, the Designated Agent
and the Borrower) or an integral multiple of $500,000 in excess thereof, (iii)
the sum of (A) the amount (without duplication) of the Commitment, pro-rata
share of outstanding Advances and pro-rata share of participations in Letter of
Credit Liability of the assigning Lender being assigned pursuant to each such
assignment and (B) the amount of the commitment and the pro-rata share of
outstanding advances of the assigning Lender being contemporaneously assigned
under the 2012 Credit Agreement, or any agreement extending or replacing such
2012 Credit Agreement, by the Person that is such assigning Lender (in both
cases determined as of the date of the Assignment and Acceptance or similar
agreement with respect to such assignments) shall not be less than $25,000,000
in the aggregate (unless the assigning Lender shall assign its entire interest
hereunder and thereunder or such lesser amount is previously agreed among such
assigning Lender, the Designated Agent and the Borrower) or an integral multiple
of $1,000,000 in excess thereof; provided, however, that if the aggregate amount
of the Commitment of such assigning Lender hereunder and its commitment under
the 2012 Credit Agreement, or any agreement extending or replacing such 2012
Credit Agreement, is less than $25,000,000 on the date of such proposed
assignment, such assigning Lender may assign all, but not less than all, of its
remaining rights and obligations under this Agreement and the 2012 Credit
Agreement, or any agreement extending or replacing such 2012 Credit Agreement
(unless an assignment of a portion of such assigning Lender’s obligations
hereunder and thereunder is otherwise previously agreed among such assigning
Lender, the Designated Agent and the Borrower), (iv) each such assignment shall
be to an Eligible Assignee and (v) the parties to each such assignment (other
than the Borrower) shall execute and deliver to the Designated Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 provided that the Designated
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than any rights
such Lender assignor may have under Sections 2.11, 2.14 and 9.08) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

69

--------------------------------------------------------------------------------




(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or the performance or observance by the Borrower of any of its
obligations under this Agreement or any instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 5.01(c), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Designated Agent, any Issuing Bank, such assigning Lender or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Designated
Agent or the respective Issuing Bank to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Designated Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
(c)    The Designated Agent shall maintain a copy of each Assignment and
Acceptance and each Assumption Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Designated Agent and the Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice to the
Designated Agent.
(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee and, if
applicable, the Borrower, together with any Note subject to such assignment, the
Designated Agent shall, if such Assignment and Acceptance has been completed and
is in substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower and each Issuing Bank.

70

--------------------------------------------------------------------------------




(e)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it and any Note issued to it hereunder); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Designated Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such Lender shall not agree in any participation agreement with any
participant or proposed participant to obtain the consent of such participant
before agreeing to the amendment, modification or waiver of any of the terms of
this Agreement or any Note before consenting to any action or failure to act by
the Borrower or any other party hereunder or under any Note, or before
exercising any rights it may have in respect thereof, unless such amendment,
modification, waiver, consent or exercise would (A) increase the amount of such
participant’s portion of such Lender’s Commitment, (B) reduce the principal
amount of or rate of interest on the Advances, any amount due hereunder with
respect to the Letters of Credit or any fee or other amounts payable hereunder
to which such participant would be entitled to receive a share under such
participation agreement, or (C) postpone any date fixed for any payment of
principal of or interest on the Advances, for amounts due with respect to
Letters of Credit or any fee or other amounts payable hereunder to which such
participant would be entitled to receive a share under such participation
agreement. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a participant’s interest in any Commitments, Advances,
Notes or its other obligations under this Agreement) to any Person except to the
extent that such disclosure is requested by such Person and is necessary to
establish that such Commitment, Advance, Note or other obligation is in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Designated Agent (in its capacity as Designated Agent) shall have no
responsibility for maintaining a Participant Register.
(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower in writing and directly related to the transactions contemplated
hereunder; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information

71

--------------------------------------------------------------------------------




relating to the Borrower received by it from such Lender in accordance with the
terms of Section 9.09(a).
(g)    No participation or assignment hereunder shall be made in violation of
the Securities Act of 1933, as amended from time to time, or any applicable
state securities laws, and each Lender hereby represents that it will make any
Advance for its own account in the ordinary course of its business and not with
a view to the public distribution or sale thereof.
(h)    Anything in this Agreement to the contrary notwithstanding, any Lender
may at any time assign or create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note issued to it hereunder) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System (or any successor regulation thereto) and the applicable
operating circular of such Federal Reserve Bank.
SECTION 9.08 Indemnification. The Borrower agrees to indemnify and hold harmless
the Designated Agent, each Lender, each Issuing Bank and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted
against any Indemnified Party, in each case arising out of or in connection with
or by reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding (whether or not an Indemnified Party is
a party thereto) arising out of, related to or in connection with the
Commitments hereunder or the Advances or Letter of Credit Issuances made
pursuant hereto or any transactions in connection herewith, including, without
limitation, any transaction in which any proceeds of the Advances or any Letter
of Credit Issuance are, or are proposed to be, applied, or any action or
proceeding relating to a court order, injunction or other process or decree
restraining or seeking to restrain any Issuing Bank from paying any amount under
any Letter of Credit (collectively, the “Indemnified Matters”); provided that
the Borrower shall have no obligation to any Indemnified Party under this
Section 9.08 with respect to (i) matters for which such Indemnified Party has
been reimbursed by or on behalf of the Borrower pursuant to any other provision
of this Agreement, but only to the extent of such reimbursement, or (ii)
Indemnified Matters found by a court of competent jurisdiction to have resulted
from the willful misconduct or gross negligence of such Indemnified Party. If
any action is brought against any Indemnified Party, such Indemnified Party
shall promptly notify the Borrower in writing of the institution of such action
and the Borrower shall thereupon have the right, at its option, to elect to
assume the defense of such action; provided, however, that the Borrower shall
not, in assuming the defense of any Indemnified Party in any Indemnified Matter,
agree to any dismissal or settlement of such Indemnified Matter without the
prior written consent of such Indemnified Party, which consent shall not be
unreasonably withheld, if such dismissal or settlement (A) would require any
admission or acknowledgment of culpability or wrongdoing by such Indemnified
Party or (B) would provide for any non-monetary relief to any Person to be
performed by such Indemnified Party. If the Borrower so elects, it shall
promptly assume the defense of such action,

72

--------------------------------------------------------------------------------




including the employment of counsel (reasonably satisfactory to such Indemnified
Party) and payment of expenses. Such Indemnified Party shall have the right to
employ its or their own counsel in any such case, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Party unless (1) the
employment of such counsel shall have been authorized in writing by the Borrower
in connection with the defense of such action or (2) the Borrower shall not have
properly employed counsel reasonably satisfactory to such Indemnified Party to
have charge of the defense of such action, in which case such fees and expenses
shall be paid by the Borrower. If an Indemnified Party shall have reasonably
concluded (based upon the advice of counsel) that the representation by one
counsel of such Indemnified Party and the Borrower creates a conflict of
interest for such counsel, the reasonable fees and expenses of such counsel
shall be borne by the Borrower and the Borrower shall not have the right to
direct the defense of such action on behalf of such Indemnified Party (but shall
retain the right to direct the defense of such action on behalf of the
Borrower). Anything in this Section 9.08 to the contrary notwithstanding, the
Borrower shall not be liable for the fees and expenses of more than one counsel
for any Indemnified Party in any jurisdiction as to any Indemnified Matter or
for any settlement of any Indemnified Matter effected without its written
consent. All obligations of the Borrower under this Section 9.08 shall survive
the making and repayment of the Advances and the termination of this Agreement.
SECTION 9.09 Confidentiality.
(a)    None of the Designated Agent, the Lenders or the Issuing Banks may
disclose to any Person any confidential, proprietary or non-public information
of the Borrower furnished to the Designated Agent, the Lenders or the Issuing
Banks by the Borrower or any of its Subsidiaries (such information being
referred to collectively herein as the “Borrower Information”), except that each
of the Designated Agent, each of the Lenders and each of the Issuing Banks may
disclose Borrower Information (i) to its and its Affiliates’ employees,
officers, directors, agents, auditors and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any regulatory authority or self-regulatory
body, (iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 9.09(a), to any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (vii) to the extent such Borrower Information (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 9.09(a) by the Designated Agent,
such Lender or such Issuing Bank, or (B) is or becomes available to the
Designated Agent, such Lender or such Issuing Bank on a non-confidential basis
from a source other than the Borrower, provided such source is not bound by a
confidentiality agreement or other legal or fiduciary obligations of secrecy
with the Borrower with respect to the Borrower Information and (viii) with the
consent of the Borrower.

73

--------------------------------------------------------------------------------




(b)    The Borrower agrees to maintain the confidentiality of any rate provided
by an individual Reference Bank hereunder for purposes of setting the
Eurocurrency Rate (and the name of such Reference Bank), except (i) to its and
its Affiliates’ employees, officers, directors, agents, auditors and advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential on substantially the same terms as provided
herein), (ii) as consented to by the applicable Reference Bank, (iii) to the
extent requested by any regulatory authority or self-regulatory body, (iv) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder or (vi) to the extent such rate (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 9.09(b) by the Borrower, or (B) is
or becomes available to the Borrower on a non-confidential basis from a source
other than the applicable Reference Bank, provided, to its knowledge, such
source is not bound by a confidentiality agreement or other legal or fiduciary
obligations of secrecy with such Reference Bank with respect to the rate.
Notwithstanding the foregoing, it is understood that the Borrower may disclose
to any Lender the average of the rates quoted by the Reference Banks that
provide rate quotes in connection with any determination of the Eurocurrency
Rate.
SECTION 9.10 Patriot Act. Each Lender and the Designated Agent hereby notifies
the Borrower that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow it to identify the Borrower in accordance with the
Patriot Act. The Borrower shall promptly provide such information upon request
by any Lender or the Designated Agent.
SECTION 9.11 Judgment. (a)  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Designated Agent could purchase
Dollars with such other currency at the Designated Agent’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which a
final judgment is given.
(b)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder in a Committed Currency into Dollars, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Designated Agent could purchase such Committed Currency with
Dollars at the Designated Agent’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

74

--------------------------------------------------------------------------------




(c)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender, any Issuing Bank or the
Designated Agent hereunder shall, notwithstanding any judgment in any other
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender, Issuing Bank or the Designated Agent (as the case may
be) of any sum adjudged to be due in such other currency, such Lender, Issuing
Bank or the Designated Agent (as the case may be) may, in accordance with normal
banking procedures, purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender, Issuing Bank or the Designated Agent (as the
case may be) in the applicable Primary Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender, any Issuing Bank or the Designated Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to such Lender, Issuing Bank or the Designated Agent (as
the case may be) in the applicable Primary Currency, such Lender, Issuing Bank
or the Designated Agent (as the case may be) agrees to remit to the Borrower
such excess.
SECTION 9.12 Consent to Jurisdiction and Service of Process. All judicial
proceedings brought against the Borrower with respect to this Agreement or any
instrument or other documents delivered hereunder may be brought in any state or
Federal court in the Borough of Manhattan in the State of New York, and by
execution and delivery of this Agreement, the Borrower accepts, for itself and
in connection with its properties, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Agreement or any
instrument or other document delivered hereunder from which no appeal has been
taken or is available. The Borrower agrees to receive service of process in any
such proceeding in any such court at its office at 77 West 66th Street, 15th
Floor, New York, New York 10023, Attention: Kenneth E. Newman (or at such other
address in the Borough of Manhattan in the State of New York as the Borrower
shall notify the Designated Agent from time to time) and, if the Borrower ever
ceases to maintain such office in the Borough of Manhattan, irrevocably
designates and appoints Corporation Service Company, 1180 Avenue of the
Americas, Suite 210, New York, New York 10036, or any other address in the State
of New York communicated by Corporation Service Company to the Designated Agent,
as its agent to receive on its behalf service of all process in any such
proceeding in any such court, such service being hereby acknowledged by the
Borrower to be effective and binding service in every respect.
SECTION 9.13 Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Designated Agent (acting reasonably, in consultation with the
Borrower and in accordance with the terms of Section 9.01) to be necessary to
reflect the change in currency and to put the Lenders and the Borrower in the
same position, so far as possible, that they would have been in if no change in
such Committed Currency had occurred.

75

--------------------------------------------------------------------------------




SECTION 9.14 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
SECTION 9.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic means shall be effective as delivery of an original executed
counterpart of this Agreement. A full set of executed counterparts of this
Agreement shall be lodged with each of the Designated Agent and the Borrower.
Any Notes issued hereunder shall be delivered in original hard copy to the
Lender requesting such Note.
SECTION 9.16 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the prohibited or unenforceable provision with valid provisions the
economic effect of which comes as close as possible to that of the prohibited or
unenforceable provision.
SECTION 9.17 No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Designated Agent, the Lenders and their Affiliates are acting pursuant to a
contractual relationship on an arm’s-length basis, and the parties hereto do not
intend that the Designated Agent, the Lenders or their Affiliates act or be
responsible as a fiduciary to the Borrower, its management, stockholders,
creditors or any other Person. Each of the Borrower, the Designated Agent, the
Lenders and their Affiliates expressly disclaims any fiduciary relationship and
agrees they are each responsible for making their own independent judgments with
respect to any transactions entered into between them.
SECTION 9.18 Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Designated Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information with respect to the Borrower,
its subsidiaries or their securities. Each Lender represents to the Borrower and
the Designated Agent that (i) it has developed compliance procedures regarding
the use of such material non-public information and that it will handle such
material non-public information in accordance with such procedures and
applicable law, including Federal, state and foreign securities laws, and (ii)
it has identified to the Designated Agent a credit contact who may receive
information that may contain such material non-public information in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

76

--------------------------------------------------------------------------------




[Remainder of Page Intentionally Left Blank]



77

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective representatives thereunto duly authorized, as of the date
first above written.


THE WALT DISNEY COMPANY,
by
 
/s/ Christine M. McCarthy
 
Name: Christine M. McCarthy
 
Title: Executive Vice President, Corporate Real Estate, Alliances and Treasurer




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Designated Agent,
by
 
/s/ Goh Siew Tan
 
Name: Goh Siew Tan
 
Title: Executive Director




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


JPMorgan Chase Bank, N.A.
 
 
 
 
 
by


/s/ Goh Siew Tan
 
Name: Goh Siew Tan
 
Title: Vice President








SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


CITIBANK, N.A.
 
 
 
 
 
by


/s/ Michael Vondriska
 
Name: Michael Vondriska
 
Title: Vice President







For any Lender requiring a second signature line:




 
by
N/A


 
Name: N/A
 
Title: N/A




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


BNP PARIBAS
 
 
 
 
 
by


/s/ Brendan Heneghan
 
Name: Brendan Heneghan
 
Title: Vice President







For any Lender requiring a second signature line:




 
by


/s/ Louise Roussel
 
Name: Louise Roussel
 
Title: Vice President




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
 
 
by


/s/ Virginia Cosenza
 
Name: Virginia Cosenza
 
Title: Vice President







For any Lender requiring a second signature line:




 
by


/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Vice President




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Bank of America, N.A.
 
 
 
 
 
by


/s/ Prayes Majmudar
 
Name: Prayes Majmudar
 
Title: Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:


SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Bank of China, Los Angeles Branch
 
 
 
 
 
by


/s/ Haiyong Yang
 
Name: Haiyong Yang
 
Title: SVP & Branch Manager







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 
 
 
by


/s/ Bill O’Daly
 
Name: Bill O’Daly
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




 
by


/s/ Ryan Long
 
Name: Ryan Long
 
Title: Authorized Signatory




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Goldman Sachs Bank USA
 
 
 
 
 
by


/s/ Mark Walton
 
Name: Mark Walton
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


HSBC BANK USA, National Association
 
 
 
 
 
by


/s/ David Wagstaff
 
Name: David Wagstaff
 
Title: Managing Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Industrial and Commercial Bank of China Limited, New York Branch
 
 
 
 
 
by


/s/ Mr. Qing Hong
 
Name: Mr. Qing Hong
 
Title: Deputy General Manager







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Mizuho Bank, Ltd.
 
 
 
 
 
by


/s/ Bertram H. Tang
 
Name: Bertram H. Tang
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


MORGAN STANLEY BANK, N.A.
 
 
 
 
 
by


/s/ Michael King
 
Name: Michael King
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
 
 
 
 
by


/s/ Ola Anderssen
 
Name: Ola Anderssen
 
Title: Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Royal Bank of Canada
 
 
 
 
 
by


/s/ Alfonse Simone
 
Name: Alfonse Simone
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


THE ROYAL BANK OF SCOTLAND PLC
 
 
 
 
 
by


/s/ Matthew Pennachio
 
Name: Matthew Pennachio
 
Title: Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Wells Fargo Bank, N.A.
 
 
 
 
 
by


/s/ Sid Khanolkar
 
Name: Sid Khanolkar
 
Title: Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Intesa Sanpaolo S.p.A. – New York Branch
 
 
 
 
 
by


/s/ John J. Michalisin
 
Name: John J. Michalisin
 
Title: First Vice President







For any Lender requiring a second signature line:




 
by


/s/ Francesco Di Mario
 
Name: Francesco Di Mario
 
Title: F.V.P. & Head of Credit




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


LLOYDS BANK PLC
 
 
 
 
 
by


/s/ Stephen Giacolone
 
Name: Stephen Giacolone
 
Title: Assistant Vice President - G011







For any Lender requiring a second signature line:




 
by


/s/ Dennis McClellan
 
Name: Dennis McClellan
 
Title: Assistant Vice President - M040




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Standard Chartered Bank
 
 
 
 
 
by


/s/ Johanna Minaya
 
Name: Johanna Minaya
 
Title: Associate Director







For any Lender requiring a second signature line:




 
by


/s/ Robert K. Reddington
 
Name: Robert K. Reddington
 
Title: Credit Documentation Manager




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Sumitomo Mitsui Banking Corporation
 
 
 
 
 
by


/s/ David W. Kee
 
Name: David W. Kee
 
Title: Managing Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


SUNTRUST BANK
 
 
 
 
 
by


/s/ Cynthia Burton
 
Name: Cynthia Burton
 
Title: Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


U.S. Bank National Association
 
 
 
 
 
by


/s/ Thomas Gunder
 
Name: Thomas Gunder
 
Title: Senior Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Agricultural Bank of China Ltd., New York Branch
 
 
 
 
 
by


/s/ Jian Zhang
 
Name: Jian Zhang
 
Title: EVP & Head of Corporate Banking







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Bayerische Landesbank, New York Branch
 
 
 
 
 
by


/s/ Varbin Stayoff
 
Name: Varbin Stayoff
 
Title: Senior Director







For any Lender requiring a second signature line:




 
by


/s/ Gina Sandella
 
Name: Gina Sandella
 
Title: Vice President




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


DBS Bank Ltd., Los Angeles Agency
 
 
 
 
 
by


/s/ Aik Lim Kok
 
Name: Aik Lim Kok
 
Title: Assistant General Manager







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


ING Capital LLC
 
 
 
 
 
by


/s/ Stephen M. Nettler
 
Name: Stephen M. Nettler
 
Title: Managing Director







For any Lender requiring a second signature line:




 
by


/s/ Valtin Gallani
 
Name: Valtin Gallani
 
Title: Vice President




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


State Street Bank and Trust Company
 
 
 
 
 
by


/s/ M. H. Carey
 
Name: M. H. Carey
 
Title: Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Svenska Handelsbanken AB (publ.)
 
 
 
 
 
by


/s/ Anders Abelson
 
Name: Anders Abelson
 
Title: Senior Vice President







For any Lender requiring a second signature line:




 
by


/s/ Mark Emmett
 
Name: Mark Emmett
 
Title: Vice President




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


THE BANK OF NEW YORK MELLON
 
 
 
 
 
by


/s/ Thomas J. Tarasovich, Jr.
 
Name: Thomas J. Tarasovich, Jr.
 
Title: Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


The Northern Trust Company
 
 
 
 
 
by


/s/ John Lascody
 
Name: John Lascody
 
Title: Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Toronto Dominion (Texas) LLC
 
 
 
 
 
by


/s/ Marie Fernandes
 
Name: Marie Fernandes
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


CHINA CONSTRUCTION BANK CORPORATION NEW YORK BRANCH
 
 
 
 
 
by


/s/ Jun Zhang
 
Name: Jun Zhang
 
Title: General Manager







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT